Exhibit 10.1

 

 

CORPORATE RESOLUTION TO GRANT COLLATERAL / GUARANTEE

 

Borrower:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

El Monte, CA  91731

 

 

 

 

 

 

 

Corporation:

Amphastar Pharmaceuticals, Inc.

 

 

 

 

 

11570 6th Street

 

 

 

 

 

Rancho Cucamonga, CA  91730

 

 

 

 

 

I, THE UNDERSIGNED, DO HEREBY CERTIFY THAT:

THE CORPORATION'S EXISTENCE.  The complete and correct name of the Corporation
is Amphastar Pharmaceuticals, Inc. ("Corporation").  The Corporation is a
corporation for profit which is, and at all times shall be, duly organized,
validly existing, and in good standing under and by virtue of the laws of the
State of Delaware.  The Corporation is duly authorized to transact business in
the State of California and all other states in which the Corporation is doing
business, having obtained all necessary filings, governmental licenses and
approvals for each state in which the Corporation is doing
business.  Specifically, the Corporation is, and at all times shall be, duly
qualified as a foreign corporation in all states in which the failure to so
qualify would have a material adverse effect on its business or financial
condition.  The Corporation has the full power and authority to own its
properties and to transact the business in which it is presently engaged or
presently proposes to engage.  The Corporation maintains an office at 11570 6th
Street, Rancho Cucamonga, CA  91730.  Unless the Corporation has designated
otherwise in writing, the principal office is the office at which the
Corporation keeps its books and records.  The Corporation will notify Lender
prior to any change in the location of the Corporation's state of organization
or any change in the Corporation's name.  The Corporation shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to the Corporation and the Corporation's business
activities.

RESOLUTIONS ADOPTED.  At a meeting of the Directors of the Corporation, or if
the Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation's shareholders, duly called and held prior to January
8, 2019, at which a quorum was present and voting, or by other duly authorized
action in lieu of a meeting, the resolutions set forth in this Resolution were
adopted.

OFFICER.  The following named person is an officer of Amphastar Pharmaceuticals,
Inc.:

 

 

 

 

 

 

 

 

 

NAMES

    

TITLES

    

AUTHORIZED

    

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

Jack Y. Zhang

 

Chief Executive Officer

 

Y

X

/s/JACK ZHANG

(Seal)

 ACTIONS AUTHORIZED.  The authorized person listed above may enter into any
agreements of any nature with Lender, and those agreements will bind the
Corporation.  Specifically, but without limitation, the authorized person is
authorized, empowered, and directed to do the following for and on behalf of the
Corporation: 

Guaranty.  To guarantee or act as surety for loans or other financial
accommodations to Borrower from Lender on such guarantee or surety terms as may
be agreed upon between the officer of the Corporation and Lender and in such sum
or sums of money as in his or her judgment should be guaranteed or assured, (the
"Guaranty").

Grant Security.  To mortgage, pledge, transfer, endorse, hypothecate, or
otherwise encumber and deliver to Lender any property now or hereafter belonging
to the Corporation or in which the Corporation now or hereafter may have an
interest, including without limitation all of the Corporation's real property
and all of the Corporation's personal property (tangible or intangible), as
security for the Guaranty, and as a security for the payment of any loans, any
promissory notes, or any other or further indebtedness of International
Medication Systems, Limited to Lender at any time owing, however the same may be
evidenced.  Such property may be mortgaged, pledged, transferred, endorsed,
hypothecated or encumbered at the time such loans are obtained or such
indebtedness is incurred, or at any other time or times, and may be either in
addition to or in lieu of any property theretofore mortgaged, pledged,
transferred, endorsed, hypothecated or encumbered.  The provisions of this
Resolution authorizing or relating to the pledge, mortgage, transfer,
endorsement, hypothecation, granting of a security interest in, or in any way
encumbering, the assets of the Corporation shall include, without limitation,
doing so in order to lend collateral security for the indebtedness, now or
hereafter existing, and of any nature whatsoever, of International Medication
Systems, Limited to Lender.  The Corporation has considered the value to itself
of lending collateral in support of such indebtedness, and the Corporation
represents to Lender that the Corporation is benefited by doing so.

Execute Security Documents.  To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them, are given; and also to execute and deliver to
Lender any other written instruments, any chattel paper, or any other
collateral, of any kind or nature, which Lender may deem necessary or proper in
connection with or pertaining to the giving of the liens and encumbrances.

Other Actions.  (A) Enter into any interest rate, credit, commodity or equity
swap, cap, floor, collar, forward, foreign exchange transaction, currency swap,
cross currency swap, currency option, securities puts, calls, collars, options
or forwards or any combination of, or option with respect to, the foregoing or
similar transactions with the Lender. (B) Apply for letters of credit or seek
issuance of banker's acceptances under which the Corporation shall be liable to
the Lender for repayment. (C) Purchase and sell foreign currencies, on behalf of
the Corporation, whether for immediate or future delivery, in such amounts and
upon such terms and conditions as the officer(s) authorized herein may deem
appropriate, and give any instructions for transfers or deposits of monies by
check, drafts, cable, letter or otherwise for any purpose incidental to the
foregoing, and authorize or direct charges to the depository account or accounts
of the Corporation for the cost of any foreign currencies so purchased through
the Lender.

Further Acts.  To do and perform such other acts and things and to execute and
deliver such other documents and agreements, including agreements waiving the
right to a trial by jury, as the officer may in his or her discretion deem
reasonably necessary or proper in order to carry into effect the provisions of
this Resolution.

ASSUMED BUSINESS NAMES.  The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation.  Excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business:
 None.

NOTICES TO LENDER.  The Corporation will promptly notify Lender in writing at
Lender's address shown above (or such other addresses as Lender may designate
from time to time) prior to any  (A)  change in the Corporation's
name;  (B)  change in the Corporation's assumed business name(s);  (C)  change
in the management of the Corporation;  (D)  change in the authorized
signer(s);  (E)  change in the Corporation's principal office
address;  (F)  change in the Corporation's state of
organization;  (G)  conversion of the Corporation to a new or different type of
business entity; or  (H)  change in any other aspect of the Corporation that
directly or indirectly relates to any agreements between the Corporation and
Lender.  No change in the



--------------------------------------------------------------------------------

 

 

Corporation's name or state of organization will take effect until after Lender
has received notice.

CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS.  The officer named above is
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupies the position set opposite his or her respective name.  This
Resolution now stands of record on the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.

NO CORPORATE SEAL.  The Corporation has no corporate seal, and therefore, no
seal is affixed to this Resolution.

CONTINUING VALIDITY.  Any and all acts authorized pursuant to this Resolution
and performed prior to the passage of this Resolution are hereby ratified and
approved.  This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender's address shown above
(or such addresses as Lender may designate from time to time).  Any such notice
shall not affect any of the Corporation's agreements or commitments in effect at
the time notice is given.

IN TESTIMONY WHEREOF, I have hereunto set my hand and attest that the signature
set opposite the name listed above is his or her genuine signature.

I have read all the provisions of this Resolution, and I personally and on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct.  This Corporate Resolution to Grant
Collateral / Guarantee is dated January 8, 2019.

 THIS RESOLUTION IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS RESOLUTION
IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

 

 

 

 

 

 

CERTIFIED TO AND ATTESTED BY:

 

 

 

 

 

X

/s/JACOB LIAWATIDEWI

(Seal)

 

 

Jacob Liawatidewi, Secretary of Amphastar Pharmaceuticals, Inc.

 

 

NOTE:  If the officer signing this Resolution is designated by the foregoing
document as one of the officers authorized to act on the Corporation's behalf,
it is advisable to have this Resolution signed by at least one non-authorized
officer of the Corporation.

LaserPro, Ver. 19.1.10.016  Copr. Finastra USA Corporation 1997, 2019.   All
Rights Reserved.   - DE/CA  E:\PROD\LOANDOC\CFI\LPL\C10.FC  TR-29454  PR-161 (M)

 





 

--------------------------------------------------------------------------------

 

 

CORPORATE RESOLUTION TO BORROW / GRANT COLLATERAL

 

 

Corporation:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

 

El Monte, CA  91731

 

 

I, THE UNDERSIGNED, DO HEREBY CERTIFY THAT:

THE CORPORATION'S EXISTENCE.  The complete and correct name of the Corporation
is International Medication Systems, Limited ("Corporation").  The Corporation
is a corporation for profit which is, and at all times shall be, duly organized,
validly existing, and in good standing under and by virtue of the laws of the
State of Delaware.  The Corporation is duly authorized to transact business in
the State of California and all other states in which the Corporation is doing
business, having obtained all necessary filings, governmental licenses and
approvals for each state in which the Corporation is doing
business.  Specifically, the Corporation is, and at all times shall be, duly
qualified as a foreign corporation in all states in which the failure to so
qualify would have a material adverse effect on its business or financial
condition.  The Corporation has the full power and authority to own its
properties and to transact the business in which it is presently engaged or
presently proposes to engage.  The Corporation maintains an office at 11570 6th
Street, Rancho Cucamonga, CA  91730.  Unless the Corporation has designated
otherwise in writing, the principal office is the office at which the
Corporation keeps its books and records.  The Corporation will notify Lender
prior to any change in the location of the Corporation's state of organization
or any change in the Corporation's name.  The Corporation shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to the Corporation and the Corporation's business
activities.

RESOLUTIONS ADOPTED.  At a meeting of the Directors of the Corporation, or if
the Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation's shareholders, duly called and held prior to January
8, 2019, at which a quorum was present and voting, or by other duly authorized
action in lieu of a meeting, the resolutions set forth in this Resolution were
adopted.

OFFICER.  The following named person is an officer of International Medication
Systems, Limited: 

 

 

 

 

 

 

 

 

 

 

NAMES

    

TITLES

    

AUTHORIZED

    

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

Jack Y. Zhang

 

Chief Executive Officer

 

Y

X

/s/JACK ZHANG

(Seal)

ACTIONS AUTHORIZED.  The authorized person listed above may enter into any
agreements of any nature with Lender, and those agreements will bind the
Corporation.  Specifically, but without limitation, the authorized person is
authorized, empowered, and directed to do the following for and on behalf of the
Corporation: 

Borrow Money.  To borrow, as a cosigner or otherwise, from time to time from
Lender, on such terms as may be agreed upon between the Corporation and Lender,
such sum or sums of money as in his or her judgment should be borrowed, without
limitation.

Execute Notes.  To execute and deliver to Lender the promissory note or notes,
or other evidence of the Corporation's credit accommodations, on Lender's forms,
at such rates of interest and on such terms as may be agreed upon, evidencing
the sums of money so borrowed or any of the Corporation's indebtedness to
Lender, and also to execute and deliver to Lender one or more renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
one or more of the notes, any portion of the notes, or any other evidence of
credit accommodations.

Grant Security.  To mortgage, pledge, transfer, endorse, hypothecate, or
otherwise encumber and deliver to Lender any property now or hereafter belonging
to the Corporation or in which the Corporation now or hereafter may have an
interest, including without limitation all of the Corporation's real property
and all of the Corporation's personal property (tangible or intangible), as
security for the payment of any loans or credit accommodations so obtained, any
promissory notes so executed (including any amendments to or modifications,
renewals, and extensions of such promissory notes), or any other or further
indebtedness of the Corporation to Lender at any time owing, however the same
may be evidenced.  Such property may be mortgaged, pledged, transferred,
endorsed, hypothecated or encumbered at the time such loans are obtained or such
indebtedness is incurred, or at any other time or times, and may be either in
addition to or in lieu of any property theretofore mortgaged, pledged,
transferred, endorsed, hypothecated or encumbered.

Execute Security Documents.  To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them, are given; and also to execute and deliver to
Lender any other written instruments, any chattel paper, or any other
collateral, of any kind or nature, which Lender may deem necessary or proper in
connection with or pertaining to the giving of the liens and encumbrances.

Other Actions.  (A) Enter into any interest rate, credit, commodity or equity
swap, cap, floor, collar, forward, foreign exchange transaction, currency swap,
cross currency swap, currency option, securities puts, calls, collars, options
or forwards or any combination of, or option with respect to, the foregoing or
similar transactions with the Lender. (B) Apply for letters of credit or seek
issuance of banker's acceptances under which the Corporation shall be liable to
the Lender for repayment. (C) Purchase and sell foreign currencies, on behalf of
the Corporation, whether for immediate or future delivery, in such amounts and
upon such terms and conditions as the officer(s) authorized herein may deem
appropriate, and give any instructions for transfers or deposits of monies by
check, drafts, cable, letter or otherwise for any purpose incidental to the
foregoing, and authorize or direct charges to the depository account or accounts
of the Corporation for the cost of any foreign currencies so purchased through
the Lender.

Negotiate Items.  To draw, endorse, and discount with Lender all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the Corporation's account with Lender, or to cause such other disposition of
the proceeds derived therefrom as he or she may deem advisable.

Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances under such lines,
and in all cases, to do and perform such other acts and things, to pay any and
all fees and costs, and to execute and deliver such other documents and
agreements, including agreements waiving the right to a trial by jury, as the
officer may in his or her discretion deem reasonably necessary or proper in
order to carry into effect the provisions of this Resolution.  The following
person or persons are authorized to request advances and authorize payments
under the line of credit until Lender receives from the Corporation, at Lender's
address shown above, written notice of revocation of such authority:  Jack
Zhang, Chief Executive Officer of International Medication Systems, Limited.

ASSUMED BUSINESS NAMES.  The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation.  Excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business:
 None.



 

--------------------------------------------------------------------------------

 

 

NOTICES TO LENDER.  The Corporation will promptly notify Lender in writing at
Lender's address shown above (or such other addresses as Lender may designate
from time to time) prior to any  (A)  change in the Corporation's
name;  (B)  change in the Corporation's assumed business name(s);  (C)  change
in the management of the Corporation;  (D)  change in the authorized
signer(s);  (E)  change in the Corporation's principal office
address;  (F)  change in the Corporation's state of
organization;  (G)  conversion of the Corporation to a new or different type of
business entity; or  (H)  change in any other aspect of the Corporation that
directly or indirectly relates to any agreements between the Corporation and
Lender.  No change in the Corporation's name or state of organization will take
effect until after Lender has received notice.

CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS.  The officer named above is
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupies the position set opposite his or her respective name.  This
Resolution now stands of record on the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.

NO CORPORATE SEAL.  The Corporation has no corporate seal, and therefore, no
seal is affixed to this Resolution.

CONTINUING VALIDITY.  Any and all acts authorized pursuant to this Resolution
and performed prior to the passage of this Resolution are hereby ratified and
approved.  This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender's address shown above
(or such addresses as Lender may designate from time to time).  Any such notice
shall not affect any of the Corporation's agreements or commitments in effect at
the time notice is given.

IN TESTIMONY WHEREOF, I have hereunto set my hand and attest that the signature
set opposite the name listed above is his or her genuine signature.

I have read all the provisions of this Resolution, and I personally and on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct.  This Corporate Resolution to Borrow /
Grant Collateral is dated January 8, 2019.

 THIS RESOLUTION IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS RESOLUTION
IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

 

 

 

 

 

 

CERTIFIED TO AND ATTESTED BY:

 

 

 

 

 

X

/s/JACOB LIAWATIDEWI

(Seal)

 

 

Jacob Liawatidewi, Secretary of International Medication Systems, Limited

 

 

NOTE:  If the officer signing this Resolution is designated by the foregoing
document as one of the officers authorized to act on the Corporation's behalf,
it is advisable to have this Resolution signed by at least one non-authorized
officer of the Corporation.

LaserPro, Ver. 19.1.10.016  Copr. Finastra USA Corporation 1997, 2019.   All
Rights Reserved.   - DE/CA  E:\PROD\LOANDOC\CFI\LPL\C10.FC  TR-29454  PR-161 (M)

 





 

--------------------------------------------------------------------------------

 

 

 

BUSINESS LOAN AGREEMENT

 

Borrower:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

 

El Monte, CA  91731

 

THIS BUSINESS LOAN AGREEMENT dated January 8, 2019, is made and executed between
International Medication Systems, Limited ("Borrower") and East West
Bank  ("Lender") on the following terms and conditions.  Borrower has received
prior commercial loans from Lender or has applied to Lender for a commercial
loan or loans or other financial accommodations, including those which may be
described on any exhibit or schedule attached to this Agreement.  Borrower
understands and agrees that:  (A)  in granting, renewing, or extending any Loan,
Lender is relying upon Borrower's representations, warranties, and agreements as
set forth in this Agreement;  (B)  the granting, renewing, or extending of any
Loan by Lender at all times shall be subject to Lender's sole judgment and
discretion; and  (C)  all such Loans shall be and remain subject to the terms
and conditions of this Agreement.

TERM.  This Agreement shall be effective as of January 8, 2019, and shall
continue in full force and effect until such time as all of Borrower's Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.

ADVANCE AUTHORITY.  The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender's address shown above, written notice of revocation of
such authority:  Jack Zhang, Chief Executive Officer of International Medication
Systems, Limited.

CONDITIONS PRECEDENT TO EACH ADVANCE.  Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents. 

Loan Documents.  Borrower shall provide to Lender the following documents for
the Loan:  (1)  the Note;  (2)  Security Agreements granting to Lender security
interests in the Collateral;  (3)  financing statements and all other documents
perfecting Lender's Security Interests;  (4)  evidence of insurance as required
below;  (5)  guaranties;  (6)  together with all such Related Documents as
Lender may require for the Loan; all in form and substance satisfactory to
Lender and Lender's counsel.

Borrower's Authorization.  Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related
Documents.  In addition, Borrower shall have provided such other resolutions,
authorizations, documents and instruments as Lender or its counsel, may require.

Payment of Fees and Expenses.  Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.

Representations and Warranties.  The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

No Event of Default.  There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

Organization.  Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Delaware.  Borrower is duly authorized to
transact business in the State of California and all other states in which
Borrower is doing business, having obtained all necessary filings, governmental
licenses and approvals for each state in which Borrower is doing
business.  Specifically, Borrower is, and at all times shall be, duly qualified
as a foreign corporation in all states in which the failure to so qualify would
have a material adverse effect on its business or financial condition.  Borrower
has the full power and authority to own its properties and to transact the
business in which it is presently engaged or presently proposes to
engage.  Borrower maintains an office at 11570 6th Street, Rancho Cucamonga,
CA  91730.  Unless Borrower has designated otherwise in writing, the principal
office is the office at which Borrower keeps its books and records including its
records concerning the Collateral.  Borrower will notify Lender prior to any
change in the location of Borrower's state of organization or any change in
Borrower's name.  Borrower shall do all things necessary to preserve and to keep
in full force and effect its existence, rights and privileges, and shall comply
with all regulations, rules, ordinances, statutes, orders and decrees of any
governmental or quasi-governmental authority or court applicable to Borrower and
Borrower's business activities.

Assumed Business Names.  Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by
Borrower.  Excluding the name of Borrower, the following is a complete list of
all assumed business names under which Borrower does business:  None.

Authorization.  Borrower's execution, delivery, and performance of this
Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under  (1)  any provision of  (a)  Borrower's articles
of incorporation or organization, or bylaws, or  (b)  any agreement or other
instrument binding upon Borrower or  (2)  any law, governmental regulation,
court decree, or order applicable to Borrower or to Borrower's properties.

Financial Information.  Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied to Lender.  Borrower has no material contingent
obligations except as disclosed in such financial statements.

Legal Effect.  This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

Properties.  Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower's properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties.  All of Borrower's
properties are titled in Borrower's legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.

Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that:  (1)  During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral.  (2)  Borrower has no knowledge of, or reason to believe that there
has been  (a)  any breach or violation of any Environmental Laws;  (b)  any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of

 

--------------------------------------------------------------------------------

 

 

the Collateral; or  (c)  any actual or threatened litigation or claims of any
kind by any person relating to such matters.  (3)  Neither Borrower nor any
tenant, contractor, agent or other authorized user of any of the Collateral
shall use, generate, manufacture, store, treat, dispose of or release any
Hazardous Substance on, under, about or from any of the Collateral; and any such
activity shall be conducted in compliance with all applicable federal, state,
and local laws, regulations, and ordinances, including without limitation all
Environmental Laws.  Borrower authorizes Lender and its agents to enter upon the
Collateral to make such inspections and tests as Lender may deem appropriate to
determine compliance of the Collateral with this section of the Agreement.  Any
inspections or tests made by Lender shall be at Borrower's expense and for
Lender's purposes only and shall not be construed to create any responsibility
or liability on the part of Lender to Borrower or to any other person.  The
representations and warranties contained herein are based on Borrower's due
diligence in investigating the Collateral for hazardous waste and Hazardous
Substances.  Borrower hereby  (1)  releases and waives any future claims against
Lender for indemnity or contribution in the event Borrower becomes liable for
cleanup or other costs under any such laws, and  (2)  agrees to indemnify,
defend, and hold harmless Lender against any and all claims, losses,
liabilities, damages, penalties, and expenses which Lender may directly or
indirectly sustain or suffer resulting from a breach of this section of the
Agreement or as a consequence of any use, generation, manufacture, storage,
disposal, release or threatened release of a hazardous waste or substance on the
Collateral.  The provisions of this section of the Agreement, including the
obligation to indemnify and defend, shall survive the payment of the
Indebtedness and the termination, expiration or satisfaction of this Agreement
and shall not be affected by Lender's acquisition of any interest in any of the
Collateral, whether by foreclosure or otherwise.

Litigation and Claims.  No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower's financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.

Taxes.  To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.

Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to Lender's
Security Interests and rights in and to such Collateral.

Binding Effect.  This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

Certification of Beneficial Owner(s). If Borrower is requested by Lender to
provide a Certification of Beneficial Owner(s), the information included in the
Certification of Beneficial Owner(s) is true and correct in all respects. 
“Certification of Beneficial Owner(s)” means a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, which
certification shall be substantially in form and substance satisfactory to
Lender.  “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

AFFIRMATIVE COVENANTS.  Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

Notices of Claims and Litigation.  Promptly inform Lender in writing
of  (1)  all material adverse changes in Borrower's financial condition,
and  (2)  all existing and all threatened litigation, claims, investigations,
administrative proceedings or similar actions affecting Borrower or any
Guarantor which could materially affect the financial condition of Borrower or
the financial condition of any Guarantor.

Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times. 

Financial Statements.  Furnish Lender with the following:

Additional Requirements.  Borrower understands and agrees that while this
Agreement is in effect, Borrower will maintain a financial condition indicated
by the following statements at all times, unless otherwise noted:

Corporate Guarantor Annual Statements.  As soon as available, but in no event
later than one hundred fifty (150) days after the end of each fiscal year,
Borrower shall provide Lender with Corporate Guarantor's balance sheet, income
and expense statements, reconciliation of net worth and statement of cash flows,
with notes thereto for the year ended, audited by a certified public accountant
satisfactory to Lender.

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.

Additional Information.  Furnish such additional information and statements, as
Lender may request from time to time.

Financial Covenants and Ratios.  Comply with the following covenants and ratios:

Additional Requirements.  Borrower understands and agrees that while this
Agreement is in effect, Borrower will maintain a financial condition indicated
by the following ratios at all times, unless otherwise noted:

Tangible Net Worth. Maintain an effective Tangible Net Worth (defined as total
book net worth plus minority interest, less due from
officers/stockholders/affiliates minus intangible assets and accumulated
amortization plus debt subordinated to East West Bank) of not less than
$20,000,000.00, based on consolidated statements of Amphastar Pharmaceuticals,
Inc.

Debt Coverage Ratio.  Maintain a Debt Coverage Ratio (defined earnings before
interest, taxes, depreciation, and amortization ("EBITDA") plus pre-launched
inventory and stock option expense minus dividends to be divided by current
portion of long term debt ("CPLTD") plus interest) of not less than 1.45 to 1,
tested at the end of each fiscal year, based on consolidated statements of
Amphastar Pharmaceuticals, Inc. Debt Coverage Ratio violation will be waived
automatically if borrower’s consolidated cash balances exceed $15,000,000.00.

Except as provided above, all computations made to determine compliance with the
requirements contained in this paragraph shall be made in accordance with
generally accepted accounting principles, applied on a consistent basis, and
certified by Borrower as being true and correct.

Insurance.  Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender.  Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender.  Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person.  In connection with all
policies covering assets in which Lender holds or is offered a security interest
for the Loans, Borrower will provide Lender with such lender's loss payable or
other endorsements as Lender may require.

Insurance Reports.  Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following:  (1)  the name of the
insurer;  (2)  the risks insured;  (3)  the amount of the policy;  (4)  the
properties insured;  (5)  the then current property values on the basis of which
insurance has been obtained, and the manner of determining those values;
and  (6)  the expiration date of the policy.  In addition, upon request of
Lender (however not more often than annually), Borrower will have an independent
appraiser satisfactory to Lender determine, as applicable, the actual cash value
or replacement cost of any Collateral.  The cost of such

 

--------------------------------------------------------------------------------

 

 

appraisal shall be paid by Borrower.

Guaranties.  Prior to disbursement of any Loan proceeds, furnish executed
guaranties of the Loans in favor of Lender, executed by the guarantor named
below, on Lender's forms, and in the amount and under the conditions set forth
in those guaranties.

 

Name of Guarantor

Amount

 

Amphastar Pharmaceuticals, Inc.

Unlimited

 

Other Agreements.  Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.

Loan Proceeds.  Use all Loan proceeds solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.

Taxes, Charges and Liens.  Pay and discharge when due all of its indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower's properties, income, or profits.  Provided
however, Borrower will not be required to pay and discharge any such assessment,
tax, charge, levy, lien or claim so long as  (1)  the legality of the same shall
be contested in good faith by appropriate proceedings, and  (2)  Borrower shall
have established on Borrower's books adequate reserves with respect to such
contested assessment, tax, charge, levy, lien, or claim in accordance with GAAP.

Performance.  Perform and comply, in a timely manner, with all terms,
conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender.  Borrower shall notify Lender immediately in writing of any default in
connection with any agreement.

Operations.  Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

Environmental Studies.  Promptly conduct and complete, at Borrower's expense,
all such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.

Compliance with Governmental Requirements.  Comply with all laws, ordinances,
and regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act.  Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized.  Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.

Inspection.  Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records.  If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower's expense. 

Environmental Compliance and Reports.  Borrower shall comply in all respects
with any and all Environmental Laws; not cause or permit to exist, as a result
of an intentional or unintentional action or omission on Borrower's part or on
the part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.

Additional Assurances.  Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.

Depository Relationship. Maintain one or more deposit account(s) at Lender.

Compliance with "Know Your Customer" Requirements. Promptly following any
request therefor, Borrower shall provide information and documentation
reasonably requested by Lender for purposes of compliance with applicable “know
your customer” requirements under the PATRIOT Act, the Beneficial Ownership
Regulation or other applicable anti-money laundering laws, including but not
limited to a Certificate of Beneficial Owner(s) acceptable to Lender if
applicable.

RECOVERY OF ADDITIONAL COSTS.  If the imposition of or any change in any law,
rule, regulation, guideline, or generally accepted accounting principle, or the
interpretation or application of any thereof by any court, administrative or
governmental authority, or standard-setting organization (including any request
or policy not having the force of law) shall impose, modify or make applicable
any taxes (except federal, state or local income or franchise taxes imposed on
Lender), reserve requirements, capital adequacy requirements or other
obligations which would  (A)   increase the cost to Lender for extending or
maintaining the credit facilities to which this Agreement relates,  (B)   reduce
the amounts payable to Lender under this Agreement or  the Related Documents,
or  (C)  reduce the rate of return on Lender's capital as a consequence of
Lender's obligations with respect to the credit facilities to which this
Agreement relates, then Borrower agrees to pay Lender such additional amounts as
will compensate Lender therefor, within five (5) days after Lender's written
demand for such payment, which demand shall be accompanied by an explanation of
such imposition or charge and a calculation in reasonable detail of the
additional amounts payable by Borrower, which explanation and calculations shall
be conclusive in the absence of manifest error.

LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower.  All such expenses will become a
part of the Indebtedness and, at Lender's option, will  (A)  be payable on
demand;  (B)  be added to the balance of the Note and be apportioned among and
be payable with any installment payments to become due during either  (1)  the
term of any applicable insurance policy; or  (2)  the remaining term of the
Note; or  (C)  be treated as a balloon

 

--------------------------------------------------------------------------------

 

 

payment which will be due and payable at the Note's maturity.

NEGATIVE COVENANTS.  Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

Indebtedness and Liens.  (1)  Except for trade debt incurred in the normal
course of business and indebtedness to Lender contemplated by this Agreement,
create, incur or assume indebtedness for borrowed money, including capital
leases,  (2)  sell, transfer, mortgage, assign, pledge, lease, grant a security
interest in, or encumber any of Borrower's assets (except as allowed as
Permitted Liens), or  (3)  sell with recourse any of Borrower's accounts, except
to Lender.

Continuity of Operations.  (1)  Engage in any business activities substantially
different than those in which Borrower is presently engaged,  (2)  cease
operations, liquidate, merge or restructure as a legal entity (whether by
division or otherwise), consolidate with or acquire any other entity, change its
name, convert to another type of entity or redomesticate, dissolve or transfer
or sell Collateral out of the ordinary course of business, or  (3)  pay any
dividends on Borrower's stock (other than dividends payable in its stock),
provided, however that notwithstanding the foregoing, but only so long as no
Event of Default has occurred and is continuing or would result from the payment
of dividends, if Borrower is a "Subchapter S Corporation" (as defined in the
Internal Revenue Code of 1986, as amended), Borrower may pay cash dividends on
its stock to its shareholders from time to time in amounts necessary to enable
the shareholders to pay income taxes and make estimated income tax payments to
satisfy their liabilities under federal and state law which arise solely from
their status as Shareholders of a Subchapter S Corporation because of their
ownership of shares of Borrower's stock, or purchase or retire any of Borrower's
outstanding shares or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties.  (1)  Loan, invest in or advance money or
assets to any other person, enterprise or entity,  (2)  purchase, create or
acquire any interest in any other enterprise or entity, or  (3)  incur any
obligation as surety or guarantor other than in the ordinary course of business.

Agreements.  Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith.

CESSATION OF ADVANCES.  If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds
if:  (A)  Borrower or any Guarantor is in default under the terms of this
Agreement or any of the Related Documents or any other agreement that Borrower
or any Guarantor has with Lender;  (B)  Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt;  (C)  there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or  (D)  any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor's guaranty of the Loan or any other loan with Lender.

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default.  Borrower fails to make any payment when due under the Loan.

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.

Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Change in Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.

Right to Cure.  If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be, after Lender sends written notice to
Borrower or Grantor, as the case may be, demanding cure of such
default:  (1)  cure the default within fifteen (15) days; or  (2)  if the cure
requires more than fifteen (15) days, immediately initiate steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continue and complete all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

Other Defaults Modified. Notwithstanding the section above entitled “Other
Defaults”, Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or Agreement or in any
of the Related Documents between Lender and Borrower; or any shareholder,
member, trustor, or any owner of the Borrower also holding a controlling
interest in any given entity’s common stock, membership interest, trust
interest, or any other ownership interest (“Related Entity”), fails to comply
with or to perform any other term, obligation, covenant or condition contained
in any other agreement between Lender and the Related Entity.

EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will

 

--------------------------------------------------------------------------------

 

 

terminate (including any obligation to make further Loan Advances or
disbursements), and, at Lender's option, all Indebtedness immediately will
become due and payable, all without notice of any kind to Borrower, except that
in the case of an Event of Default of the type described in the "Insolvency"
subsection above, such acceleration shall be automatic and not optional.  In
addition, Lender shall have all the rights and remedies provided in the Related
Documents or available at law, in equity, or otherwise.  Except as may be
prohibited by applicable law, all of Lender's rights and remedies shall be
cumulative and may be exercised singularly or concurrently.  Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Borrower or of any Grantor shall not affect Lender's right to declare a default
and to exercise its rights and remedies.

USA PATRIOT ACT. Lender hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies  Borrower, which information includes the name and
address of  Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.  Borrower shall, promptly following a
request by Lender, provide all documentation and other information that Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act. For legal entity borrowers, Lender will require the legal entity to provide
identifying information about each beneficial owner and/or individuals who have
significant responsibility to control, manage or direct the legal entity.

CHOICE OF VENUE. If there is a lawsuit, the undersigned, and if more than one,
each of the undersigned, agree upon Lender's request to submit to the
jurisdiction of the courts of Los Angeles County, State of California.

ELECTRONIC INSTRUCTIONS. Borrower desires to apply for Advances and instruct
Lender regarding all other aspects of the Loan electronically, including but not
limited to by electronic mail, internet, telex, telefax, facsimile and/or
telecopy.  Borrower agrees that Lender may act in accordance with electronically
transmitted applications and instructions ("Electronic Instructions") subject to
the following provisions:  1)  Borrower's Electronic Instructions must be sent
to Lender electronically only by means of such services and in such format(s) as
may be approved from time to time by Lender in its sole discretion;  2) 
Borrower will provide to Lender, in writing and duly signed by Borrower, any
reasonable security or verification procedures, and Lender may require
additional security or verification procedures in its sole discretion;  3) 
Borrower hereby authorizes and instructs Lender to take all actions requested in
any and all Electronic Instructions and agrees that each such Electronic
Instruction will be deemed an original and, if sent in lieu of manually signed
instructions, will be deemed to incorporate all of the terms and provisions of
the Lender's standard form or format, if any, for such
instructions;  4)  Borrower recognizes and agrees that it will be obligated for
any loan advance request and/or instruction pursuant to Electronic Instructions
to the same extent as if such advance request and/or instruction were provided
pursuant to Lender's standard form or Lender approved format(s) manually signed
by Borrower;  5)  Borrower agrees to indemnify and hold harmless Lender, its
officers, directors, employees and affiliates against any and all liability,
loss, cost, damages, attorneys' fees and other expenses which Lender may incur
in reliance upon and pursuant to any and all of the Electronic Instructions
received by Lender and purported to be sent by Borrower;  6)  Lender is not
responsible for checking electronic communications devices on a regular basis,
and Borrower will make arrangements to assure Electronic Instructions have been
sent to a current employee of Lender, and the employee of Lender has received
and read the Electronic Instructions;  7)  Lender is not responsible for delays,
errors or omissions resulting from malfunction of electronic communications
devices or from other conditions beyond the control of Lender;  and 8)  Lender
is not responsible for misuse of or wrongful access to electronic communications
devices by Borrower's representatives and employees nor for any delay in acting
on Electronic Instructions caused by Electronic Instructions which Lender deems
to be uncertain or unclear or incomplete.

ADVANCE CONDITIONS. Each Advance shall be subject to all of the following
conditions: (1) Borrower shall submit an invoice for each Advance acceptable to
Lender which may include invoices dated in 2018 and thereafter; (2) a UCC-1
financing statement containing a description of the collateral as stated on the
related invoice shall be filed; and (3) Advance amount may be up to the amount
of the invoice, excluding taxes, installation charges and transportation
charges.

CROSS ACCELERATION. In addition to the due dates and maturity date set forth in
the Note, all principal and accrued interest and other amounts owed under this
Note shall become due in full at such earlier time, if any, the obligations of
Borrower to Lender under that promissory note loan number 30011277, and
promissory note loan number 30011306, and promissory note loan number 30011329,
and promissory note loan number 32599, and promissory note loan number 20002400,
and promissory note loan number 18700, and promissory note loan number 28933 (as
such notes may be amended or extended from time to time) are paid in full.

ADDENDUM TO BUSINESS LOAN AGREEMENT.  An exhibit, titled "ADDENDUM TO BUSINESS
LOAN AGREEMENT," is attached to this Agreement and by this reference is made a
part of this Agreement just as if all the provisions, terms and conditions of
the Exhibit had been fully set forth in this Agreement.

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

Attorneys' Fees; Expenses.  Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement.  Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services.  Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Consent to Loan Participation.  Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender.  Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such
matters.  Borrower additionally waives any and all notices of sale of
participation interests, as well as all notices of any repurchase of such
participation interests.  Borrower also agrees that the purchasers of any such
participation interests will be considered as the absolute owners of such
interests in the Loan and will have all the rights granted under the
participation agreement or agreements governing the sale of such participation
interests.  Borrower further waives all rights of offset or counterclaim that it
may have now or later against Lender or against any purchaser of such a
participation interest and unconditionally agrees that either Lender or such
purchaser may enforce Borrower's obligation under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan.  Borrower
further agrees that the purchaser of any such participation interests may
enforce its interests irrespective of any personal claims or defenses that
Borrower may have against Lender.

Governing Law.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Agreement
has been accepted by Lender in the State of California.



 

--------------------------------------------------------------------------------

 

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions.  Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this
Agreement.  Any party may change its address for notices under this Agreement by
giving formal written notice to the other parties, specifying that the purpose
of the notice is to change the party's address.  For notice purposes, Borrower
agrees to keep Lender informed at all times of Borrower's current
address.  Unless otherwise provided or required by law, if there is more than
one Borrower, any notice given by Lender to any Borrower is deemed to be notice
given to all Borrowers.

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

Subsidiaries and Affiliates of Borrower.  To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and
affiliates.  Notwithstanding the foregoing however, under no circumstances shall
this Agreement be construed to require Lender to make any Loan or other
financial accommodation to any of Borrower's subsidiaries or affiliates.

Successors and Assigns.  All covenants and agreements by or on behalf of
Borrower contained in this Agreement or any Related Documents shall bind
Borrower's successors and assigns and shall inure to the benefit of Lender and
its successors and assigns.  Borrower shall not, however, have the right to
assign Borrower's rights under this Agreement or any interest therein, without
the prior written consent of Lender.

Survival of Representations and Warranties.  Borrower understands and agrees
that in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents.  Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made,  and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

Waive Jury.  To the extent permitted by applicable law, all parties to this
Agreement hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by any party against any other party.

Oral Agreements Not Effective. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any Lender approval process
stated above.  Borrower acknowledges and agrees that Borrower shall be
responsible for its own actions, including any detrimental reliance on any oral
statements, negotiations, agreements or understandings between the parties and
that Lender shall not be liable for any possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part in connection with any oral
statements, negotiations, agreements or understandings between the parties which
the Borrower may now or hereafter claim against the Lender.  Neither this Note
or Agreement nor any other Related Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this section.  Lender may from time to time, (a) enter into with Borrower
written amendments, supplements or modifications hereto and to the Related
Documents or (b) waive, on such terms and conditions as Lender may specify in
such instrument, any of the requirements of this Note or Agreement or the
Related Documents or any Event Default and its consequences, if, but only if,
such amendment, supplement, modification or waiver is (i) expressly stated in
writing, (ii) duly approved and authorized by an appropriate decision making
committee of Lender on such terms and conditions as such committee shall deem
necessary or appropriate in the committee’s sole and absolute opinion and
judgment and (iii) executed by an authorized officer of Lender.  Then such
amendment, supplement, modification or waiver shall be effective only in the
specific instance and specific purpose for which given.

Judicial Reference. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Court for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.



 

--------------------------------------------------------------------------------

 

 

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.

Facsimile or Other Image. Delivery of an executed signature page of this Note or
Agreement and all other Related Documents executed in connection with the Loan
by facsimile or other electronic mail transmission shall be effective as
delivery of a manually executed counterpart hereof.

Additional Related Documents. “Related Documents” shall also include all
agreements and instruments executed by Borrower in connection with prior
indebtedness by Borrower to Lender which, by the terms of such agreements and/or
instruments, apply to all or part of Borrower’s underlying obligations of this
Indebtedness and/or applies to all future indebtedness of Borrower to Lender.

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial
Code.  Accounting words and terms not otherwise defined in this Agreement shall
have the meanings assigned to them in accordance with generally accepted
accounting principles as in effect on the date of this Agreement: 

Advance.  The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement. 

Agreement.  The word "Agreement" means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time. 

Borrower.  The word "Borrower" means International Medication Systems, Limited
and includes all co-signers and co-makers signing the Note and all their
successors and assigns.

Collateral.  The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.

Environmental Laws.  The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Agreement in the default section of this Agreement.

GAAP.  The word "GAAP" means generally accepted accounting principles. 

Grantor.  The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest. 

Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.

Guaranty.  The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

Hazardous Substances.  The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

Indebtedness.  The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

Lender.  The word "Lender" means East West Bank, its successors and assigns. 

Loan.  The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

Note.  The word "Note" means the Note dated January 8, 2019 and executed by
International Medication Systems, Limited in the principal amount of
$10,000,000.00, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for the note or credit
agreement.

Permitted Liens.  The words "Permitted Liens" mean  (1)  liens and security
interests securing Indebtedness owed by Borrower to Lender;  (2)  liens for
taxes, assessments, or similar charges either not yet due or being contested in
good faith;  (3)  liens of materialmen, mechanics, warehousemen, or carriers, or
other like liens arising in the ordinary course of business and securing
obligations which are not yet delinquent;  (4)  purchase money liens or purchase
money security interests upon or in any property acquired or held by Borrower in
the ordinary course of business to secure indebtedness outstanding on the date
of this Agreement or permitted to be incurred under the paragraph of this
Agreement titled "Indebtedness and Liens";  (5)  liens and security interests
which, as of the date of this Agreement, have been disclosed to and approved by
the Lender in writing; and  (6)  those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrower's assets.

Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.

Security Agreement.  The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest. 

Security Interest.  The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the

 

--------------------------------------------------------------------------------

 

 

form of a lien, charge, encumbrance, mortgage, deed of trust, security deed,
assignment, pledge, crop pledge, chattel mortgage, collateral chattel mortgage,
chattel trust, factor's lien, equipment trust, conditional sale, trust receipt,
lien or title retention contract, lease or consignment intended as a security
device, or any other security or lien interest whatsoever whether created by
law, contract, or otherwise. 

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS.  THIS BUSINESS LOAN AGREEMENT IS
DATED JANUARY 8, 2019.

BORROWER:

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

 

 

 

LENDER:

 

EAST WEST BANK

 

 

 

 

 

 

X

/s/REBECCA LEE

 

 

 

Authorized Signer

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

ADDENDUM TO BUSINESS LOAN AGREEMENT

 

Borrower:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

 

El Monte, CA  91731

 

This ADDENDUM TO BUSINESS LOAN AGREEMENT is attached to and by this reference is
made a part of the Business Loan Agreement, dated January 8, 2019, and executed
in connection with a loan or other financial accommodations between EAST WEST
BANK and International Medication Systems, Limited.

Re: Loan #239171688

The DEFINITION of "Collateral" is hereby amended to read as follows:

"Collateral.  The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest or Financial Contract whatsoever, whether created by law,
contract, or otherwise."

The DEFINITION of "Indebtedness" is hereby amended to read as follows:

"Indebtedness.  The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents, including any
obligations related to any Financial  Contract."

The DEFINITION of "Related Documents" is hereby amended to read as follows:

"Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, Interest Rate Derivative Documentation, and all other instruments,
agreements and documents, whether now or hereafter existing, executed in
connection with the Loan."

The following DEFINITIONS are hereby added to the Agreement:

"Financial Contract.  The words "Financial Contract" mean (1) an agreement
(including terms and conditions incorporated by reference therein) which is a
rate swap agreement, basis swap, forward rate agreement, commodity swap,
commodity option, equity or equity index swap, bond option, interest rate
option, foreign exchange agreement, rate cap agreement, rate floor agreement,
rate collar agreement, currency swap agreement, cross-currency rate swap
agreement, currency option, any other similar agreement (including any option to
enter into any of the foregoing); or (2) any combination of the foregoing.

Interest Rate Derivative Documentation.  The words "Interest Rate Derivative
Documentation" mean each trade confirmation, and the international swaps and
derivative association master and schedule agreement executed in connection with
the Indebtedness"

 

 

THIS ADDENDUM TO BUSINESS LOAN AGREEMENT IS EXECUTED ON JANUARY 8, 2019.

BORROWER:

 

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

 

 

 

LENDER:

EAST WEST BANK

 

 

 

 

 

 

 

X

/s/REBECCA LEE

 

 

 

Authorized Signer

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

PROMISSORY NOTE

Borrower:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

 

El Monte, CA  91731

 

 

 

Principal Amount:  $10,000,000.00

Date of Agreement:  January 8, 2019

 

 

PROMISE TO PAY.  International Medication Systems, Limited ("Borrower") promises
to pay to East West Bank ("Lender"), or order, in lawful money of the United
States of America, the principal amount of Ten Million & 00/100 Dollars
($10,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance.  Interest shall be
calculated from the date of each advance until repayment of each advance.

PAYMENT.  Borrower will pay this loan in accordance with the following payment
schedule:

Borrower will pay this loan as set forth in the attached Exhibit "A". Borrower's
first principal payment is due March 1, 2020 , and all subsequent principal
payments are due on the same day of each month after that.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning March 1, 2019  with all subsequent interest
payments to be due on the same day of each month after that.  Borrower's final
payment due February 1, 2024 will be for all principal and all accrued interest
not yet paid.

 Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; then to any late
charges; and then to any unpaid collection costs.  Borrower will pay Lender at
Lender's address shown above or at such other place as Lender may designate in
writing.

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the daily
Wall Street Journal Prime Rate, as quoted in the "Money Rates" column of The
Wall Street Journal (Western Edition) all as determined by Lender (the
"Index").  The Index is not necessarily the lowest rate charged by Lender on its
loans.  If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower.  Lender will tell
Borrower the current Index rate upon Borrower's request.  The interest rate
change will not occur more often than each day.  Borrower understands that
Lender may make loans based on other rates as well.  The Index currently is
5.500% per annum.  Interest on the unpaid principal balance of this Note will be
calculated as described in the "INTEREST CALCULATION METHOD" paragraph using a
rate of 1.000 percentage point under the Index, resulting in an initial rate of
4.500%.  NOTICE:  Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.

INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.

BUSINESS DAY. Any day other than a Saturday or a Sunday or any day on which
commercial banks in Los Angeles, California, are authorized or required to
close.

PAYMENT DUE DATE. If any payment required to be made by the Borrower hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the then applicable rate during such extension.

PREPAYMENT; MINIMUM INTEREST CHARGE.  Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law.   In any event, even
upon full prepayment of this Note, Borrower understands that Lender is entitled
to a minimum interest charge of $100.00.  Other than Borrower's obligation to
pay any minimum interest charge, Borrower may pay without penalty all or a
portion of the amount owed earlier than it is due.  Early payments will not,
unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation
to continue to make payments of accrued unpaid interest.  Rather, early payments
will reduce the principal balance due.  Borrower agrees not to send Lender
payments marked "paid in full", "without recourse", or similar language.  If
Borrower sends such a payment, Lender may accept it without losing any of
Lender's rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender.  All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes "payment in full" of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to:  East West Bank, Loan Service Department,
9300 Flair Drive, 6th Floor El Monte, CA  91731.

LATE CHARGE.  If a payment is 11 days or more late, Borrower will be charged
6.000% of the unpaid portion of the regularly scheduled payment or $5.00,
whichever is greater.

INTEREST AFTER DEFAULT.  Upon default, the interest rate on this Note shall, if
permitted under applicable law, immediately increase by adding an additional
5.000 percentage point margin ("Default Rate Margin").  The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default.

DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default.  Borrower fails to make any payment when due under this Note.

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's

 

--------------------------------------------------------------------------------

 

 

ability to repay this Note or perform Borrower's obligations under this Note or
any of the related documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Cure Provisions.  If any default, other than a default in payment, is curable
and if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such
default:  (1)  cures the default within fifteen (15) days; or  (2)  if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

OTHER DEFAULTS MODIFIED. Notwithstanding the section above entitled “Other
Defaults”, Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or Agreement or in any
of the Related Documents between Lender and Borrower; or any shareholder,
member, trustor, or any owner of the Borrower also holding a controlling
interest in any given entity’s common stock, membership interest, trust
interest, or any other ownership interest (“Related Entity”), fails to comply
with or to perform any other term, obligation, covenant or condition contained
in any other agreement between Lender and the Related Entity.

LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount. 

JUDICIAL REFERENCE. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Court for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.

ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals.  Borrower also
will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER.  To the extent permitted by applicable law, Lender and Borrower
hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Borrower against the other.

GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Note has
been accepted by Lender in the State of California.

DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

COLLATERAL.  Borrower acknowledges this Note is secured by the following
collateral described in the security instruments listed herein:



 

--------------------------------------------------------------------------------

 

 

(A)  a Commercial Security Agreement dated January 8, 2019 made and executed
between International Medication Systems, Limited and Lender on collateral
described as general intangibles.

(B)  a Commercial Security Agreement dated January 8, 2019 made and executed
between Amphastar Pharmaceuticals, Inc. and Lender on collateral described as
equipment.

LINE OF CREDIT.  This Note evidences a straight line of credit.  Once the total
amount of principal has been advanced, Borrower is not entitled to further loan
advances.  Advances under this Note may be requested either orally or in writing
by Borrower or as provided in this paragraph.  All oral requests shall be
confirmed in writing on the day of the request, on forms acceptable to
Lender.  All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender's office shown above.  The
following person or persons are authorized to request advances and authorize
payments under the line of credit until Lender receives from Borrower, at
Lender's address shown above, written notice of revocation of such authority:
 Jack Zhang, Chief Executive Officer of International Medication Systems,
Limited.  Borrower agrees to be liable for all sums either:  (A)  advanced in
accordance with the instructions of an authorized person or  (B)  credited to
any of Borrower's accounts with Lender.  The unpaid principal balance owing on
this Note at any time may be evidenced by endorsements on this Note or by
Lender's internal records, including daily computer print-outs.

CHOICE OF VENUE. If there is a lawsuit, the undersigned, and if more than one,
each of the undersigned, agree upon Lender's request to submit to the
jurisdiction of the courts of Los Angeles County, State of California.

CERTIFICATION OF ACCURACY. Borrower certifies under penalty of perjury that all
financial documents provided to Lender, which may include income statements,
balance sheets, accounts payable and receivable listings, inventory listings,
rents rolls, and tax returns, are the most recent such documents prepared by
Borrower, that they give a complete and accurate statement of the financial
condition of Borrower, as of the dates of such statements, and that no material
change has occurred since such time, except as disclosed to Lender in
writing.  Borrower agrees to notify Lender immediately of the extent and
character of any material adverse change in the Borrower's financial
condition.  The financial documents shall constitute continuing representations
of Borrower and shall be construed by Lender to be continuing statements of the
financial condition of Borrower and to be new and original statement of all
assets and liabilities of Borrower with respect to each advance under this Note
and every other transaction in which Borrower becomes obligated to Lender until
Borrower advises Lender to the contrary.   The financial documents are being
given to induce Lender to extend credit and Lender is relying upon such
documents.  Lender may verify with third parties any information contained in
financial documents delivered to Lender, obtain information from others, and ask
and answer questions and requests seeking credit experience about the
undersigned.

EXHIBIT "A".  An exhibit, titled "EXHIBIT "A"," is attached to this Note and by
this reference is made a part of this Note just as if all the provisions, terms
and conditions of the Exhibit had been fully set forth in this Note.

ADDENDUM TO PROMISSORY NOTE - INTEREST RATE SWAP.  An exhibit, titled "ADDENDUM
TO PROMISSORY NOTE - INTEREST RATE SWAP," is attached to this Note and by this
reference is made a part of this Note just as if all the provisions, terms and
conditions of the Exhibit had been fully set forth in this Note.

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
 Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting agency. Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: East West Bank Loan Service Department P.O. Box 60021 City of
Industry, CA 91716-0021.

ORAL AGREEMENTS NOT EFFECTIVE. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any Lender approval process
stated above.  Borrower acknowledges and agrees that Borrower shall be
responsible for its own actions, including any detrimental reliance on any oral
statements, negotiations, agreements or understandings between the parties and
that Lender shall not be liable for any possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part in connection with any oral
statements, negotiations, agreements or understandings between the parties which
the Borrower may now or hereafter claim against the Lender.  Neither this Note
or Agreement nor any other Related Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this section.  Lender may from time to time, (a) enter into with Borrower
written amendments, supplements or modifications hereto and to the Related
Documents or (b) waive, on such terms and conditions as Lender may specify in
such instrument, any of the requirements of this Note or Agreement or the
Related Documents or any Event Default and its consequences, if, but only if,
such amendment, supplement, modification or waiver is (i) expressly stated in
writing, (ii) duly approved and authorized by an appropriate decision making
committee of Lender on such terms and conditions as such committee shall deem
necessary or appropriate in the committee’s sole and absolute opinion and
judgment and (iii) executed by an authorized officer of Lender.  Then such
amendment, supplement, modification or waiver shall be effective only in the
specific instance and specific purpose for which given.

GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor.  Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability.  All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone.  All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made.  The obligations
under this Note are joint and several.

 



 

--------------------------------------------------------------------------------

 

 

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

 

LaserPro, Ver. 19.1.10.016  Copr. Finastra USA Corporation 1997, 2019.   All
Rights Reserved.   - CA  E:\PROD\LOANDOC\CFI\LPL\D20.FC  TR-29454  PR-161 (M)

 



 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT "A"

 

 

 

 

 

 

 

 

 

Borrower:

International Medication Systems, Limited

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

This EXHIBIT "A" is attached to and by this reference is made a part of the
Promissory Note, dated January 8, 2019, and executed in connection with a loan
or other financial accommodations between EAST WEST BANK and International
Medication Systems, Limited.

Re: Loan #239171688

 

 

 

 

Principal Payment

Payment Date

1

$0.00

1-Mar-19

2

$0.00

1-Apr-19

3

$0.00

1-May-19

4

$0.00

3-Jun-19

5

$0.00

1-Jul-19

6

$0.00

1-Aug-19

7

$0.00

3-Sep-19

8

$0.00

1-Oct-19

9

$0.00

1-Nov-19

10

$0.00

2-Dec-19

11

$0.00

2-Jan-20

12

$0.00

3-Feb-20

13

$208,333.33

2-Mar-20

14

$208,333.33

1-Apr-20

15

$208,333.33

1-May-20

16

$208,333.33

1-Jun-20

17

$208,333.33

1-Jul-20

18

$208,333.33

3-Aug-20

19

$208,333.33

1-Sep-20

20

$208,333.33

1-Oct-20

21

$208,333.33

2-Nov-20

22

$208,333.33

1-Dec-20

23

$208,333.33

4-Jan-21

24

$208,333.33

1-Feb-21

25

$208,333.33

1-Mar-21

26

$208,333.33

1-Apr-21

27

$208,333.33

3-May-21

28

$208,333.33

1-Jun-21

29

$208,333.33

1-Jul-21

30

$208,333.33

2-Aug-21

31

$208,333.33

1-Sep-21

32

$208,333.33

1-Oct-21

33

$208,333.33

1-Nov-21

34

$208,333.33

1-Dec-21

35

$208,333.33

3-Jan-22

36

$208,333.33

1-Feb-22

37

$208,333.33

1-Mar-22

38

$208,333.33

1-Apr-22

39

$208,333.33

2-May-22

40

$208,333.33

1-Jun-22

41

$208,333.33

1-Jul-22

42

$208,333.33

1-Aug-22

43

$208,333.33

1-Sep-22

44

$208,333.33

3-Oct-22

45

$208,333.33

1-Nov-22

46

$208,333.33

1-Dec-22

47

$208,333.33

3-Jan-23

48

$208,333.33

1-Feb-23

49

$208,333.33

1-Mar-23

50

$208,333.33

3-Apr-23

51

$208,333.33

1-May-23

 

--------------------------------------------------------------------------------

 

 

52

$208,333.33

1-Jun-23

53

$208,333.33

3-Jul-23

54

$208,333.33

1-Aug-23

55

$208,333.33

1-Sep-23

56

$208,333.33

2-Oct-23

57

$208,333.33

1-Nov-23

58

$208,333.33

1-Dec-23

59

$208,333.33

2-Jan-24

60

$208,333.49

1-Feb-24

 

 

 

 

 

THIS EXHIBIT "A" IS EXECUTED ON JANUARY 8, 2019.

BORROWER:

 

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

ADDENDUM TO PROMISSORY NOTE - INTEREST RATE SWAP

 

Borrower:

International Medication Systems, Limited

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

This ADDENDUM TO PROMISSORY NOTE - INTEREST RATE SWAP is attached to and by this
reference is made a part of the Promissory Note, dated January 8, 2019, and
executed in connection with a loan or other financial accommodations between
EAST WEST BANK and International Medication Systems, Limited.

Re: Loan #239171688

The following sentence is hereby added to the paragraph headed "PREPAYMENT;
MINIMUM INTEREST CHARGE":

"Notwithstanding the provisions of this paragraph, Borrower must consult with
Lender prior to making any prepayments when a Financial Contract has been
executed between Borrower and Lender in connection with this Note.  Borrower
acknowledges that partial prepayments of the Note will require the Financial
Contract to be amended, and full prepayment will terminate the Financial
Contract. Full and partial prepayments will trigger an early termination
valuation under the Financial Contract. Thus, an early termination fee may occur
under the Financial Contract upon partial and full prepayment of the Note.” 

Notwithstanding the provisions of this paragraph, Borrower shall remain
obligated to pay any fee due and owing under the Financial Contract, including
but not limited to any fee owed upon early termination of the Financial
Contract.

The subparagraph headed "Other Defaults," in the paragraph headed "DEFAULT," is
hereby amended to read as follows:

"Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement including but not limited to any
Financial Contract between Lender and Borrower."

The subparagraph headed "Cure Provisions," in the paragraph headed "DEFAULT," is
hereby amended to read as follows:

"Cure Provisions.  If any default, other than a default in payment or in a
Financial Contract, is curable and if Borrower has not been given a notice of a
breach of the same provision of this Note within the preceding twelve (12)
months, it may be cured if Borrower, after Lender sends written notice to
Borrower demanding cure of such default: (1) cures the default within fifteen
(15) days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender's sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical."

The following sentence is hereby added to the paragraph headed "COLLATERAL”:

Borrower’s obligations under the Financial Contract shall be secured by any and
all collateral described in this section.

The following DEFINITION is hereby added to the Note:

"Financial Contract.  The words "Financial Contract" mean (1) an agreement
(including terms and conditions incorporated by reference therein) which is a
rate swap agreement, basis swap, forward rate agreement, commodity swap,
commodity option, equity or equity index swap, bond option, interest rate
option, foreign exchange agreement, rate cap agreement, rate floor agreement,
rate collar agreement, currency swap agreement, cross-currency rate swap
agreement, currency option, any other similar agreement (including any option to
enter into any of the foregoing); or (2) any combination of the foregoing.

Financial Contract Interest Rate.  If Borrower enters into a Financial Contract,
the applicable interest rate on the Note as of the effective date of the
Financial Contract shall be as follows:

VARIABLE INTEREST RATE for Financial Contract Interest Rate.  The interest rate
on this Note is subject to change from time to time based on changes in an
independent index which is the daily Wall Street Journal Prime Rate, as quoted
in the "Money Rates" column of The Wall Street Journal (Western Edition) all as
determined by Lender (the "Index").  The Index is not necessarily the lowest
rate charged by Lender on its loans.  If the Index becomes unavailable during
the term of this loan, Lender may designate a substitute index after notifying
Borrower.  Lender will tell Borrower the current Index rate upon Borrower's
request.  The interest rate change will not occur more often than each
day.  Borrower understands that Lender may make loans based on other rates as
well.  The Index currently is 5.500% per annum.  Interest on the unpaid
principal balance of this Note will be calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 1.000 percentage point under the
Index, resulting in an initial rate of 4.500%.  NOTICE:  Under no circumstances
will the interest rate on this Note be more than the maximum rate allowed by
applicable law.  Whenever increases occur in the interest rate, Lender, at its
option, may do one or more of the following:  (A) increase Borrower's payments
to ensure Borrower's loan will pay off by its original final maturity date, (B)
increase Borrower's payments to cover accruing interest, (C) increase the number
of Borrower's payments, and (D) continue Borrower's payments at the same amount
and increase Borrower's final payment.

Financial Contract Interest After Default.  If Borrower enters into a Financial
Contract, the applicable interest rate upon default will be calculated as
provided for in the section entitled "INTEREST AFTER DEFAULT" of the Note.

Financial Contract as a Separate and Distinct Obligation. Notwithstanding any
contrary provisions of the Loan Documents, and without impairing Lender’s right
under the Loan Documents, the amounts payable by Borrower under the Financial
Contracts shall be, and at all times shall remain, separate and independent
debts owed by Borrower in accordance with the terms of the Financial Contract.

THIS ADDENDUM TO PROMISSORY NOTE - INTEREST RATE SWAP IS EXECUTED ON JANUARY 8,
2019.





 

--------------------------------------------------------------------------------

 

 

BORROWER:

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

COMMERCIAL GUARANTY

 

Borrower:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

El Monte, CA  91731

 

 

 

 

 

 

 

Guarantor:

Amphastar Pharmaceuticals, Inc.

 

 

 

 

 

11570 6th Street

 

 

 

 

 

Rancho Cucamonga, CA  91730

 

 

 

 

 

CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE.  For good and valuable
consideration, Guarantor absolutely and unconditionally guarantees full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge of all Borrower's obligations under the Note and
the Related Documents.  This is a guaranty of payment and performance and not of
collection, so Lender can enforce this Guaranty against Guarantor even when
Lender has not exhausted Lender's remedies against anyone else obligated to pay
the Indebtedness or against any collateral securing the Indebtedness, this
Guaranty or any other guaranty of the Indebtedness.  Guarantor will make any
payments to Lender or its order, on demand, in legal tender of the United States
of America, in same-day funds, without set-off or deduction or counterclaim, and
will otherwise perform Borrower's obligations under the Note and Related
Documents.  Under this Guaranty, Guarantor's liability is unlimited and
Guarantor's obligations are continuing.

INDEBTEDNESS.  The word "Indebtedness" as used in this Guaranty means all of the
principal amount outstanding from time to time and at any one or more times,
accrued unpaid interest thereon and all collection costs and legal expenses
related thereto permitted by law, attorneys' fees, arising from any and all
debts, liabilities and obligations of every nature or form, now existing or
hereafter arising or acquired, that Borrower individually or collectively or
interchangeably with others, owes or will owe Lender. "Indebtedness" includes,
without limitation, loans, advances, debts, overdraft indebtedness, credit card
indebtedness, lease obligations, liabilities and obligations under any interest
rate protection agreements or foreign currency exchange agreements or commodity
price protection agreements, other obligations, and liabilities of Borrower, and
any present or future judgments against Borrower, future advances, loans or
transactions that renew, extend, modify, refinance, consolidate or substitute
these debts, liabilities and obligations whether: voluntarily or involuntarily
incurred; due or to become due by their terms or acceleration; absolute or
contingent; liquidated or unliquidated; determined or undetermined; direct or
indirect; primary or secondary in nature or arising from a guaranty or surety;
secured or unsecured; joint or several or joint and several; evidenced by a
negotiable or non-negotiable instrument or writing; originated by Lender or
another or others; barred or unenforceable against Borrower for any reason
whatsoever; for any transactions that may be voidable for any reason (such as
infancy, insanity, ultra vires or otherwise); and originated then reduced or
extinguished and then afterwards increased or reinstated.

If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender's rights under all guaranties shall
be cumulative.  This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties.  Guarantor's
liability will be Guarantor's aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.

CONTINUING GUARANTY.  THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ACQUIRED, ON AN OPEN AND CONTINUING BASIS.  ACCORDINGLY, ANY PAYMENTS MADE ON
THE INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.

DURATION OF GUARANTY.  This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness incurred
or contracted before receipt by Lender of any notice of revocation shall have
been fully and finally paid and satisfied and all of Guarantor's other
obligations under this Guaranty shall have been performed in full.  If Guarantor
elects to revoke this Guaranty, Guarantor may only do so in
writing.  Guarantor's written notice of revocation must be mailed to Lender, by
certified mail, at Lender's address listed above or such other place as Lender
may designate in writing.  Written revocation of this Guaranty will apply only
to new Indebtedness created after actual receipt by Lender of Guarantor's
written revocation.  For this purpose and without limitation, the term "new
Indebtedness" does not include the Indebtedness which at the time of notice of
revocation is contingent, unliquidated, undetermined or not due and which later
becomes absolute, liquidated, determined or due.  For this purpose and without
limitation, "new Indebtedness" does not include all or part of the Indebtedness
that is: incurred by Borrower prior to revocation; incurred under a commitment
that became binding before revocation; any renewals, extensions, substitutions,
and modifications of the Indebtedness.  This Guaranty shall bind Guarantor's
estate as to the Indebtedness created both before and after Guarantor's death or
incapacity, regardless of Lender's actual notice of Guarantor's death.  Subject
to the foregoing, Guarantor's executor or administrator or other legal
representative may terminate this Guaranty in the same manner in which Guarantor
might have terminated it and with the same effect.  Release of any other
guarantor or termination of any other guaranty of the Indebtedness shall not
affect the liability of Guarantor under this Guaranty.  A revocation Lender
receives from any one or more Guarantors shall not affect the liability of any
remaining Guarantors under this Guaranty.  Guarantor's obligations under this
Guaranty shall be in addition to any of Guarantor's obligations, or any of them,
under any other guaranties of the Indebtedness or any other person heretofore or
hereafter given to Lender unless such other guaranties are modified or revoked
in writing; and this Guarantor shall not, unless provided in this Guaranty,
affect, invalidate, or supersede any such other guaranty.  It is anticipated
that fluctuations may occur in the aggregate amount of the Indebtedness covered
by this Guaranty, and Guarantor specifically acknowledges and agrees that
reductions in the amount of the Indebtedness, even to zero dollars ($0.00),
shall not constitute a termination of this Guaranty.  This Guaranty is binding
upon Guarantor and Guarantor's heirs, successors and assigns so long as any of
the Indebtedness remains unpaid and even though the Indebtedness may from time
to time be zero dollars ($0.00).

SUPPLEMENTAL DEFINITION OF INDEBTEDNESS. In addition to the definition of
“Indebtedness” stated above in this Guaranty, the word “Indebtedness” as used in
this Guaranty shall also include Financial Contract (as defined herein)
obligations.  "Financial Contract" means (1) an agreement (including terms and
conditions incorporated by reference therein) which is a rate swap agreement,
basis swap, forward rate agreement,

 

--------------------------------------------------------------------------------

 

 

commodity swap, commodity option, equity or equity index swap, bond option,
interest rate option, foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing); or (2) any combination of the
foregoing.  However, "Indebtedness" shall not include any Excluded Financial
Contract Obligation (as defined herein).  “Excluded Financial Contract
Obligation” means, with respect to any Guarantor, any Financial Contract
obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Financial Contract obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Financial Contract obligation. If a Financial Contract
obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Financial Contract Obligation
that is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.

GUARANTOR'S AUTHORIZATION TO LENDER.  Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor's liability under this Guaranty, from time to time:  (A)   prior to
revocation as set forth above, to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower;  (B)  to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including increases and decreases of the rate of interest on the Indebtedness;
extensions may be repeated and may be for longer than the original loan
term;  (C)  to take and hold security for the payment of this Guaranty or the
Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any such security, with or without the substitution of new
collateral;  (D)  to release, substitute, agree not to sue, or deal with any one
or more of Borrower's sureties, endorsers, or other guarantors on any terms or
in any manner Lender may choose;  (E)  to determine how, when and what
application of payments and credits shall be made on the Indebtedness;  (F)  to
apply such security and direct the order or manner of sale thereof, including
without limitation, any nonjudicial sale permitted by the terms of the
controlling security agreement or deed of trust, as Lender in its discretion may
determine;  (G)  to sell, transfer, assign or grant participations in all or any
part of the Indebtedness; and  (H)  to assign or transfer this Guaranty in whole
or in part.

GUARANTOR'S REPRESENTATIONS AND WARRANTIES.  Guarantor represents and warrants
to Lender that  (A)  no representations or agreements of any kind have been made
to Guarantor which would limit or qualify in any way the terms of this
Guaranty;  (B)  this Guaranty is executed at Borrower's request and not at the
request of Lender;  (C)  Guarantor has full power, right and authority to enter
into this Guaranty;  (D)  the provisions of this Guaranty do not conflict with
or result in a default under any agreement or other instrument binding upon
Guarantor and do not result in a violation of any law, regulation, court decree
or order applicable to Guarantor;  (E)  Guarantor has not and will not, without
the prior written consent of Lender, sell, lease, assign, encumber, hypothecate,
transfer, or otherwise dispose of all or substantially all of Guarantor's
assets, or any interest therein;  (F)  upon Lender's request, Guarantor will
provide to Lender financial and credit information in form acceptable to Lender,
and all such financial information which currently has been, and all future
financial information which will be provided to Lender is and will be true and
correct in all material respects and fairly present Guarantor's financial
condition as of the dates the financial information is provided;  (G)  no
material adverse change has occurred in Guarantor's financial condition since
the date of the most recent financial statements provided to Lender and no event
has occurred which may materially adversely affect Guarantor's financial
condition;  (H)  no litigation, claim, investigation, administrative proceeding
or similar action (including those for unpaid taxes) against Guarantor is
pending or threatened;  (I)  Lender has made no representation to Guarantor as
to the creditworthiness of Borrower; and  (J)  Guarantor has established
adequate means of obtaining from Borrower on a continuing basis information
regarding Borrower's financial condition.  Guarantor agrees to keep adequately
informed from such means of any facts, events, or circumstances which might in
any way affect Guarantor's risks under this Guaranty, and Guarantor further
agrees that, absent a request for information, Lender shall have no obligation
to disclose to Guarantor  any information or documents acquired by Lender in the
course of  its relationship with Borrower.

GUARANTOR'S WAIVERS.  Except as prohibited by applicable law, Guarantor waives
any right to require Lender to  (A)  make any presentment, protest, demand, or
notice of any kind, including notice of change of any terms of repayment of the
Indebtedness, default by Borrower or any other guarantor or surety, any action
or nonaction taken by Borrower, Lender, or any other guarantor or surety of
Borrower, or the creation of new or additional Indebtedness;  (B)  proceed
against any person, including Borrower, before proceeding against
Guarantor;  (C)  proceed against any collateral for the Indebtedness, including
Borrower's collateral, before proceeding against Guarantor;  (D)  apply any
payments or proceeds received against the Indebtedness in any order;  (E)  give
notice of the terms, time, and place of any sale of the collateral pursuant to
the Uniform Commercial Code or any other law governing such sale;  (F)  disclose
any information about the Indebtedness, the Borrower, the collateral, or any
other guarantor or surety, or about any action or nonaction of Lender;
or  (G)  pursue any remedy or course of action in Lender's power whatsoever.

Guarantor also waives any and all rights or defenses arising by reason
of  (H)  any disability or other defense of Borrower, any other guarantor or
surety or any other person;  (I)  the cessation from any cause whatsoever, other
than payment in full, of the Indebtedness;  (J)  the application of proceeds of
the Indebtedness by Borrower for purposes other than the purposes understood and
intended by Guarantor and Lender;  (K)  any act of omission or commission by
Lender which directly or indirectly results in or contributes to the discharge
of Borrower or any other guarantor or surety, or the Indebtedness, or the loss
or release of any collateral by operation of law or otherwise;  (L)  any statute
of limitations in any action under this Guaranty or on the Indebtedness;
or  (M)  any modification or change in terms of the Indebtedness, whatsoever,
including without limitation, the renewal, extension, acceleration, or other
change in the time payment of the Indebtedness is due and any change in the
interest rate, and including any such modification or change in terms after
revocation of this Guaranty on the Indebtedness incurred prior to such
revocation.

Guarantor waives all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to Guarantor by reason of California Civil Code Sections 2787 to 2855,
inclusive.

Guarantor waives all rights and any defenses arising out of an election of
remedies by Lender even though that the election of remedies, such as a
non-judicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor's rights of subrogation and reimbursement against
Borrower by operation of Section 580d of the California Code of Civil Procedure
or otherwise.

Guarantor waives all rights and defenses that Guarantor may have because
Borrower's obligation is secured by real property.  This means among other
things:  (N)  Lender may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower.  (O)  If Lender
forecloses on any real property collateral pledged by Borrower:  (1)  the amount
of Borrower's obligation may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.  (2)  Lender may collect from Guarantor even if Lender, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower.  This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because Borrower's
obligation is secured by real property. These rights and defenses include, but

 

--------------------------------------------------------------------------------

 

 

are not limited to, any rights and defenses based upon Section  580a, 580b,
580d, or 726 of the Code of Civil Procedure.

Guarantor understands and agrees that the foregoing waivers are unconditional
and irrevocable waivers of substantive rights and defenses to which Guarantor
might otherwise be entitled under state and federal law.  The rights and
defenses waived include, without limitation, those provided by California laws
of suretyship and guaranty, anti-deficiency laws, and the Uniform Commercial
Code.  Guarantor acknowledges that Guarantor has provided these waivers of
rights and defenses with the intention that they be fully relied upon by
Lender.  Guarantor further understands and agrees that this Guaranty is a
separate and independent contract between Guarantor and Lender, given for full
and ample consideration, and is enforceable on its own terms.  Until all of the
Indebtedness is paid in full, Guarantor waives any right to enforce any remedy
Guarantor may have against the Borrower or any other guarantor, surety, or other
person, and further, Guarantor waives any right to participate in any collateral
for the Indebtedness now or hereafter held by Lender.

Guarantor's Understanding With Respect To Waivers.  Guarantor warrants and
agrees that each of the waivers set forth above is made with Guarantor's full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law.  If any such waiver is determined to be contrary to any applicable law or
public policy, such waiver shall be effective only to the extent permitted by
law or public policy.

Subordination of Borrower's Debts to Guarantor.  Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent.  Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against
Borrower.  In the event of insolvency and consequent liquidation of the assets
of Borrower, through bankruptcy, by an assignment for the benefit of creditors,
by voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness.  Guarantor does hereby
assign to Lender all claims which it may have or acquire against Borrower or
against any assignee or trustee in bankruptcy of Borrower; provided however,
that such assignment shall be effective only for the purpose of assuring to
Lender full payment in legal tender of the Indebtedness.  If Lender so requests,
any notes or credit agreements now or hereafter evidencing any debts or
obligations of Borrower to Guarantor shall be marked with a legend that the same
are subject to this Guaranty and shall be delivered to Lender.  Guarantor
agrees, and Lender is hereby authorized, in the name of Guarantor, from time to
time to file financing statements and continuation statements and to execute
documents and to take such other actions as Lender deems necessary or
appropriate to perfect, preserve and enforce its rights under this Guaranty.

Miscellaneous Provisions.  The following miscellaneous provisions are a part of
this Guaranty:

AMENDMENTS.  This Guaranty, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Guaranty.  No alteration of or amendment to this Guaranty shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

ATTORNEYS' FEES; EXPENSES.  Guarantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Guaranty.  Lender
may hire or pay someone else to help enforce this Guaranty, and Guarantor shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services.  Guarantor also
shall pay all court costs and such additional fees as may be directed by the
court.

CAPTION HEADINGS.  Caption headings in this Guaranty are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Guaranty.

GOVERNING LAW.  This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.

INTEGRATION.  Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor's attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor's intentions and parol evidence is not required to
interpret the terms of this Guaranty.  Guarantor hereby indemnifies and holds
Lender harmless from all losses, claims, damages, and costs (including Lender's
attorneys' fees) suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.

INTERPRETATION.  In all cases where there is more than one Borrower or
Guarantor, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require;
and where there is more than one Borrower named in this Guaranty or when this
Guaranty is executed by more than one Guarantor, the words "Borrower" and
"Guarantor" respectively shall mean all and any one or more of them.  The words
"Guarantor," "Borrower," and "Lender" include the heirs, successors, assigns,
and transferees of each of them.  If a court finds that any provision of this
Guaranty is not valid or should not be enforced, that fact by itself will not
mean that the rest of this Guaranty will not be valid or enforced.  Therefore, a
court will enforce the rest of the provisions of this Guaranty even if a
provision of this Guaranty may be found to be invalid or unenforceable.  If any
one or more of Borrower or Guarantor are corporations, partnerships, limited
liability companies, or similar entities, it is not necessary for Lender to
inquire into the powers of Borrower or Guarantor or of the officers, directors,
partners, managers, or other agents acting or purporting to act on their behalf,
and any indebtedness made or created in reliance upon the professed exercise of
such powers shall be guaranteed under this Guaranty.

NOTICES.  Any notice required to be given under this Guaranty shall be given in
writing, and, except for revocation notices by Guarantor, shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Guaranty.  All revocation notices by
Guarantor shall be in writing and shall be effective upon delivery to Lender as
provided in the section of this Guaranty entitled "DURATION OF GUARANTY."  Any
party may change its address for notices under this Guaranty by giving formal
written notice to the other parties, specifying that the purpose of the notice
is to change the party's address.  For notice purposes, Guarantor agrees to keep
Lender informed at all times of Guarantor's current address.  Unless otherwise
provided or required by law, if there is more than one Guarantor, any notice
given by Lender to any Guarantor is deemed to be notice given to all Guarantors.

NO WAIVER BY LENDER.  Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty.  No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender's

 

--------------------------------------------------------------------------------

 

 

rights or of any of Guarantor's obligations as to any future
transactions.  Whenever the consent of Lender is required under this Guaranty,
the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.

SUCCESSORS AND ASSIGNS.  Subject to any limitations stated in this Guaranty on
transfer of Guarantor's interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.

WAIVE JURY.  To the extent permitted by applicable law, Lender and Guarantor
hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Guarantor against the other.

CHOICE OF VENUE. If there is a lawsuit, the undersigned, and if more than one,
each of the undersigned, agree upon Lender's request to submit to the
jurisdiction of the courts of Los Angeles County, State of California.

ORAL AGREEMENTS NOT EFFECTIVE. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any Lender approval process
stated above.  Borrower acknowledges and agrees that Borrower shall be
responsible for its own actions, including any detrimental reliance on any oral
statements, negotiations, agreements or understandings between the parties and
that Lender shall not be liable for any possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part in connection with any oral
statements, negotiations, agreements or understandings between the parties which
the Borrower may now or hereafter claim against the Lender.  Neither this Note
or Agreement nor any other Related Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this section.  Lender may from time to time, (a) enter into with Borrower
written amendments, supplements or modifications hereto and to the Related
Documents or (b) waive, on such terms and conditions as Lender may specify in
such instrument, any of the requirements of this Note or Agreement or the
Related Documents or any Event Default and its consequences, if, but only if,
such amendment, supplement, modification or waiver is (i) expressly stated in
writing, (ii) duly approved and authorized by an appropriate decision making
committee of Lender on such terms and conditions as such committee shall deem
necessary or appropriate in the committee’s sole and absolute opinion and
judgment and (iii) executed by an authorized officer of Lender.  Then such
amendment, supplement, modification or waiver shall be effective only in the
specific instance and specific purpose for which given.

JUDICIAL REFERENCE. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Court for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.

CERTIFICATION OF ACCURACY. Guarantor certifies under penalty of perjury that all
financial documents provided to Lender, which may include income statements,
balance sheets, payable and receivable listings, inventory listings, rents
rolls, and tax returns, are the most recent such documents prepared by
Guarantor, that they give a complete and accurate statement of the financial
condition of Guarantor, as of the dates of such statements, and that no material
change has occurred since such time, except as disclosed to Lender in
writing.  Guarantor agrees to notify Lender immediately of the extent and
character of any material adverse change in the Guarantor's financial
condition.  The financial documents shall constitute continuing representations
of Guarantor and shall be construed by Lender to be continuing statements of the
financial condition of Guarantor and to be new and original statement of all
assets and liabilities of Guarantor with respect to each advance under the
Indebtedness and every other transaction in which Guarantor or Borrower becomes
obligated to Lender until Guarantor advises Lender to the contrary.   The
financial documents are being given to induce Lender to extend credit and Lender
is relying upon such documents.  Lender may verify with third parties any
information contained in financial documents delivered to Lender, obtain
information from others, and ask and answer questions and requests seeking
credit experience about the undersigned.

ADDITIONAL RELATED DOCUMENTS. “Related Documents” shall also include all
agreements and instruments executed by Borrower in connection with prior
indebtedness by Borrower to Lender which, by the terms of such agreements and/or
instruments, apply to all or part of Borrower’s underlying obligations of this
Indebtedness and/or applies to all future indebtedness of Borrower to Lender.

Definitions.  The following capitalized words and terms shall have the following
meanings when used in this Guaranty.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Guaranty shall have
the meanings attributed to such terms in the Uniform Commercial Code: 



 

--------------------------------------------------------------------------------

 

 

BORROWER.  The word "Borrower" means International Medication Systems, Limited
and includes all co-signers and co-makers signing the Note and all their
successors and assigns.

GUARANTOR.  The word "Guarantor" means everyone signing this Guaranty, including
without limitation Amphastar Pharmaceuticals, Inc., and in each case, any
signer's successors and assigns.

GUARANTY.  The word "Guaranty" means this guaranty from Guarantor to Lender.

INDEBTEDNESS.  The word "Indebtedness" means Borrower's indebtedness to Lender
as more particularly described in this Guaranty.

LENDER.  The word "Lender" means East West Bank, its successors and assigns. 

NOTE.  The word "Note" means and includes without limitation all of Borrower's
promissory notes and/or credit agreements evidencing Borrower's loan obligations
in favor of Lender, together with all renewals of, extensions of, modifications
of, refinancings of, consolidations of and substitutions for promissory notes or
credit agreements.

RELATED DOCUMENTS.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS.  IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED "DURATION OF GUARANTY".  NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE.  THIS
GUARANTY IS DATED JANUARY 8, 2019.

GUARANTOR:

 

AMPHASTAR PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of Amphastar Pharmaceuticals, Inc.

 

 

LaserPro, Ver. 19.1.10.016  Copr. Finastra USA Corporation 1997, 2019.   All
Rights Reserved.   - CA  E:\PROD\LOANDOC\CFI\LPL\E20.FC  TR-29454  PR-161 (M)

 





 

--------------------------------------------------------------------------------

 

 

 

COMMERCIAL SECURITY AGREEMENT

 

 

 

 

 

 

 

 

 

 

Grantor:

International Medication Systems, Limited

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

THIS COMMERCIAL SECURITY AGREEMENT dated January 8, 2019, is made and executed
between International Medication Systems, Limited ("Grantor") and East West Bank
("Lender").

GRANT OF SECURITY INTEREST.  For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.

COLLATERAL DESCRIPTION.  The word "Collateral" as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantor is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:

All Financial Contracts and all proceeds thereof, including all accounts,
general intangibles and investment property payable to or receivable by Grantor
under any Financial Contract.

All inventory, equipment, accounts (including but not limited to all
health-care-insurance receivables), chattel paper, instruments (including but
not limited to all promissory notes), letter-of-credit rights, letters of
credit, documents, deposit accounts, investment property, money, other rights to
payment and performance, and general intangibles (including but not limited to
all software and all payment intangibles); all oil, gas and other minerals
before extraction; all oil, gas, other minerals and accounts constituting
as-extracted collateral; all fixtures; all timber to be cut; all attachments,
accessions, accessories, fittings, increases, tools, parts, repairs, supplies,
and commingled goods relating to the foregoing property, and all additions,
replacements of and substitutions for all or any part of the foregoing property;
all insurance refunds relating to the foregoing property; all good will relating
to the foregoing property; all records and data and embedded software relating
to the foregoing property, and all equipment, inventory and software to utilize,
create, maintain and process any such records and data on electronic media; and
all supporting obligations relating to the foregoing property; all whether now
existing or hereafter arising, whether now owned or hereafter acquired or
whether now or hereafter subject to any rights in the foregoing property; and
all products and proceeds (including but not limited to all insurance payments)
of or relating to the foregoing property.

Purchase Money Security Interest in all Equipment purchased or to be purchased
either under International Medication Systems, Limited or Amphastar
Pharmaceuticals, Inc.; whether any of the foregoing is owned now or acquired
later; all accessions, additions, replacements, and substitutions relating to
any of the foregoing; all records of any kind relating to any of the foregoing;
all proceeds relating to any of the foregoing (including insurance, general
intangibles and accounts proceeds)

In addition, the word "Collateral" also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:

(A)  All accessions, attachments, accessories, replacements of and additions to
any of the collateral described herein, whether added now or later.

(B)  All products and produce of any of the property described in this
Collateral section.

(C)  All accounts, general intangibles, instruments, rents, monies, payments,
and all other rights, arising out of a sale, lease, consignment or other
disposition of any of the property described in this Collateral section.

(D)  All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section, and sums due from a third party who has damaged or destroyed the
Collateral or from that party's insurer, whether due to judgment, settlement or
other process.

(E)  All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor's right, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.

 

GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL.  With
respect to the Collateral, Grantor represents and promises to Lender that:

Perfection of Security Interest.  Grantor agrees to take whatever actions are
requested by Lender to perfect and continue Lender's security interest in the
Collateral.  Upon request of Lender, Grantor will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Grantor will
note Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender.

Notices to Lender.  Grantor will promptly notify Lender in writing at Lender's
address shown above (or such other addresses as Lender may designate from time
to time) prior to any  (1)  change in Grantor's name;  (2)  change in Grantor's
assumed business name(s);  (3)  change in the management of the Corporation
Grantor;  (4)  change in the authorized signer(s);  (5)  change in Grantor's
principal office address;  (6)  change in Grantor's state of
organization;  (7)  conversion of Grantor to a new or different type of business
entity; or  (8)  change in any other aspect of Grantor that directly or
indirectly relates to any agreements between Grantor and Lender.  No change in
Grantor's name or state of organization will take effect until after Lender has
received notice.

No Violation.  The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.



 

--------------------------------------------------------------------------------

 

 

Enforceability of Collateral.  To the extent the Collateral consists of
accounts, chattel paper, or general intangibles, as defined by the Uniform
Commercial Code, the Collateral is enforceable in accordance with its terms, is
genuine, and fully complies with all applicable laws and regulations concerning
form, content and manner of preparation and execution, and all persons appearing
to be obligated on the Collateral have authority and capacity to contract and
are in fact obligated as they appear to be on the Collateral.  There shall be no
setoffs or counterclaims against any of the Collateral, and no agreement shall
have been made under which any deductions or discounts may be claimed concerning
the Collateral except those disclosed to Lender in writing.

Location of the Collateral.  Except in the ordinary course of Grantor's
business, Grantor agrees to keep the Collateral (or to the extent the Collateral
consists of intangible property such as accounts or general intangibles, the
records concerning the Collateral) at Grantor's address shown above or at such
other locations as are acceptable to Lender.  Upon Lender's request, Grantor
will deliver to Lender in form satisfactory to Lender a schedule of real
properties and Collateral locations relating to Grantor's operations, including
without limitation the following:  (1)  all real property Grantor owns or is
purchasing;  (2)   all real property Grantor is renting or leasing;  (3)  all
storage facilities Grantor owns, rents, leases, or uses; and  (4)  all other
properties where Collateral is or may be located.

Removal of the Collateral.  Except in the ordinary course of Grantor's
business,  Grantor shall not remove the Collateral from its existing location
without Lender's prior written consent.  Grantor shall, whenever requested,
advise Lender of the exact location of the Collateral. 

Transactions Involving Collateral.  Except for inventory sold or accounts
collected in the ordinary course of Grantor's business, or as otherwise provided
for in this Agreement, Grantor shall not sell, offer to sell, or otherwise
transfer or dispose of the Collateral.  Grantor shall not pledge, mortgage,
encumber or otherwise permit the Collateral to be subject to any lien, security
interest, encumbrance, or charge, other than the security interest provided for
in this Agreement, without the prior written consent of Lender.  This includes
security interests even if junior in right to the security interests granted
under this Agreement.  Unless waived by Lender, all proceeds from any
disposition of the Collateral (for whatever reason) shall be held in trust for
Lender and shall not be commingled with any other funds; provided however, this
requirement shall not constitute consent by Lender to any sale or other
disposition.  Upon receipt, Grantor shall immediately deliver any such proceeds
to Lender.

Title.  Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement.  No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented.  Grantor shall defend Lender's rights in the Collateral
against the claims and demands of all other persons.

Repairs and Maintenance.  Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect.  Grantor further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.

Inspection of Collateral.  Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.

Taxes, Assessments and Liens.  Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
other Related Documents.  Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized in Lender's sole opinion.  If the Collateral
is subjected to a lien which is not discharged within fifteen (15) days, Grantor
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, reasonable attorneys' fees or
other charges that could accrue as a result of foreclosure or sale of the
Collateral.  In any contest Grantor shall defend itself and Lender and shall
satisfy any final adverse judgment before enforcement against the
Collateral.  Grantor shall name Lender as an additional obligee under any surety
bond furnished in the contest proceedings.  Grantor further agrees to furnish
Lender with evidence that such taxes, assessments, and governmental and other
charges have been paid in full and in a timely manner.  Grantor may withhold any
such payment or may elect to contest any lien if Grantor is in good faith
conducting an appropriate proceeding to contest the obligation to pay and so
long as Lender's interest in the Collateral is not jeopardized.

Compliance with Governmental Requirements.  Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral, including all laws or regulations relating to the undue
erosion of highly-erodible land or relating to the conversion of wetlands for
the production of an agricultural product or commodity.  Grantor may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Lender's interest in
the Collateral, in Lender's opinion, is not jeopardized.

Hazardous Substances.  Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of any Hazardous Substance.  The representations and warranties
contained herein are based on Grantor's due diligence in investigating the
Collateral for Hazardous Substances.  Grantor hereby  (1)  releases and waives
any future claims against Lender for indemnity or contribution in the event
Grantor becomes liable for cleanup or other costs under any Environmental Laws,
and  (2)  agrees to indemnify, defend, and hold harmless Lender against any and
all claims and losses resulting from a breach of this provision of this
Agreement.  This obligation to indemnify and defend shall survive the payment of
the Indebtedness and the satisfaction of this Agreement.

Maintenance of Casualty Insurance.  Grantor shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to
Lender.  Grantor, upon request of Lender, will deliver to Lender from time to
time the policies or certificates of insurance in form satisfactory to Lender,
including stipulations that coverages will not be cancelled or diminished
without at least thirty (30) days' prior written notice to Lender and not
including any disclaimer of the insurer's liability for failure to give such a
notice.  Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Grantor or any other person.  In connection with all policies
covering assets in which Lender holds or is offered a security interest, Grantor
will provide Lender with such loss payable or other endorsements as Lender may
require.  If Grantor at any time fails to obtain or maintain any insurance as
required under this Agreement, Lender may (but shall not be obligated to) obtain
such insurance as Lender deems appropriate, including if Lender so chooses
"single interest insurance," which will cover only Lender's interest in the
Collateral.

Application of Insurance Proceeds.  Grantor shall promptly notify Lender of any
loss or damage to the Collateral if the estimated cost of repair or replacement
exceeds $10,000.00, whether or not such casualty or loss is covered by
insurance.  Lender may make proof of loss if Grantor fails to do

 

--------------------------------------------------------------------------------

 

 

so within fifteen (15) days of the casualty.  All proceeds of any insurance on
the Collateral, including accrued proceeds thereon, shall be held by Lender as
part of the Collateral.  If Lender consents to repair or replacement of the
damaged or destroyed Collateral, Lender shall, upon satisfactory proof of
expenditure,  pay or reimburse Grantor from the proceeds for the reasonable cost
of repair or restoration.  If Lender does not consent to repair or replacement
of the Collateral, Lender shall retain a sufficient amount of the proceeds to
pay all of the Indebtedness, and shall pay the balance to Grantor.  Any proceeds
which have not been disbursed within six (6) months after their receipt and
which Grantor has not committed to the repair or restoration of the Collateral
shall be used to prepay the Indebtedness.

Insurance Reserves.  Lender may require Grantor to maintain with Lender reserves
for payment of insurance premiums, which reserves shall be created by monthly
payments from Grantor of a sum estimated by Lender to be sufficient to produce,
at least fifteen (15) days before the premium due date, amounts at least equal
to the insurance premiums to be paid.  If fifteen (15) days before payment is
due, the reserve funds are insufficient, Grantor shall upon demand pay any
deficiency to Lender.  The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest-bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Grantor as
they become due.  Lender does not hold the reserve funds in trust for Grantor,
and Lender is not the agent of Grantor for payment of the insurance premiums
required to be paid by Grantor.  The responsibility for the payment of premiums
shall remain Grantor's sole responsibility.

Insurance Reports.  Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request including the following:  (1)  the name of the
insurer;  (2)  the risks insured;  (3)  the amount of the policy;  (4)  the
property insured;  (5)  the then current value on the basis of which insurance
has been obtained and the manner of determining that value; and  (6)  the
expiration date of the policy.  In addition, Grantor shall upon request by
Lender (however not more often than annually) have an independent appraiser
satisfactory to Lender determine, as applicable, the cash value or replacement
cost of the Collateral.

Financing Statements.  Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest.  At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property.  Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs.  Grantor
irrevocably appoints Lender to execute documents necessary to transfer title if
there is a default.  Lender may file a copy of this Agreement as a financing
statement.

GRANTOR'S RIGHT TO POSSESSION.  Until default, Grantor may have possession of
the tangible personal property and beneficial use of all the Collateral and may
use it in any lawful manner not inconsistent with this Agreement or the Related
Documents, provided that Grantor's right to possession and beneficial use shall
not apply to any Collateral where possession of the Collateral by Lender is
required by law to perfect Lender's security interest in such Collateral.  If
Lender at any time has possession of any Collateral, whether before or after an
Event of Default, Lender shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral if Lender takes such action for
that purpose as Grantor shall request or as Lender, in Lender's sole discretion,
shall deem appropriate under the circumstances, but failure to honor any request
by Grantor shall not of itself be deemed to be a failure to exercise reasonable
care.  Lender shall not be required to take any steps necessary to preserve any
rights in the Collateral against prior parties, nor to protect, preserve or
maintain any security interest given to secure the Indebtedness.

LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor.  All such expenses will become a
part of the Indebtedness and, at Lender's option, will  (A)  be payable on
demand;  (B)  be added to the balance of the Note and be apportioned among and
be payable with any installment payments to become due during either  (1)  the
term of any applicable insurance policy; or  (2)  the remaining term of the
Note; or  (C)  be treated as a balloon payment which will be due and payable at
the Note's maturity.  The Agreement also will secure payment of these
amounts.  Such right shall be in addition to all other rights and remedies to
which Lender may be entitled upon Default.

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default.  Grantor fails to make any payment when due under the
Indebtedness.

Other Defaults.  Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.

Default in Favor of Third Parties.  Any guarantor or Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor's or Grantor's property or ability to
perform their respective obligations under this Agreement or any of the Related
Documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Grantor or on Grantor's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Insolvency.  The dissolution or termination of Grantor's existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any collateral securing the Indebtedness.  This includes a garnishment of any of
Grantor's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Grantor as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Grantor gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.



 

--------------------------------------------------------------------------------

 

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or Guarantor dies or becomes
incompetent or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Adverse Change.  A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

Cure Provisions.  If any default, other than a default in payment, is curable
and if Grantor has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured if
Grantor, after Lender sends written notice to Grantor demanding cure of such
default:  (1)  cures the default within fifteen (15) days; or  (2)  if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Delaware Uniform Commercial Code.  In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:

Accelerate Indebtedness.  Lender may declare the entire Indebtedness, including
any prepayment penalty which Grantor would be required to pay, immediately due
and payable, without notice of any kind to Grantor.

Assemble Collateral.  Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral.  Lender may require Grantor to assemble
the Collateral and make it available to Lender at a place to be designated by
Lender.  Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral.  If the Collateral contains
other goods not covered by this Agreement at the time of repossession, Grantor
agrees Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantor after repossession.

Sell the Collateral.  Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender's own name or
that of Grantor.  Lender may sell the Collateral at public auction or private
sale.  Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made.  However, no notice need be provided to any
person who, after Event of Default occurs, enters into and authenticates an
agreement waiving that person's right to notification of sale.  The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition.  All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Indebtedness secured by this Agreement and shall be
payable on demand, with interest at the Note rate from date of expenditure until
repaid.

Appoint Receiver.  Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness.  The receiver
may serve without bond if permitted by law.  Lender's right to the appointment
of a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Indebtedness by a substantial amount.  Employment by Lender shall
not disqualify a person from serving as a receiver.

Collect Revenues, Apply Accounts.  Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the
Collateral.  Lender may at any time in Lender's discretion transfer any
Collateral into Lender's own name or that of Lender's nominee and receive the
payments, rents, income, and revenues therefrom and hold the same as security
for the Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine.  Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not Indebtedness or Collateral is then
due.  For these purposes, Lender may, on behalf of and in the name of Grantor,
receive, open and dispose of mail addressed to Grantor; change any address to
which mail and payments are to be sent; and endorse notes, checks, drafts, money
orders, documents of title, instruments and items pertaining to payment,
shipment, or storage of any Collateral.  To facilitate collection, Lender may
notify account debtors and obligors on any Collateral to make payments directly
to Lender.

Obtain Deficiency.  If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Grantor for any deficiency remaining on the
Indebtedness due to Lender after application of all amounts received from the
exercise of the rights provided in this Agreement.  Grantor shall be liable for
a deficiency even if the transaction described in this subsection is a sale of
accounts or chattel paper. 

Other Rights and Remedies.  Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time.  In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity, or
otherwise.

Election of Remedies.  Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently.  Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

FINANCIAL CONTRACT. The words "Financial Contract" mean (1) an agreement
(including terms and conditions incorporated by reference therein) which is a
rate swap agreement, basis swap, forward rate agreement, commodity swap,
commodity option, equity or equity index swap, bond option, interest rate
option, foreign exchange agreement, rate cap agreement, rate floor agreement,
rate collar agreement, currency swap agreement, cross-currency rate swap
agreement, currency option, any other similar agreement (including any option to
enter into any of the foregoing); or (2) any combination of the foregoing.

CHOICE OF VENUE. If there is a lawsuit, the undersigned, and if more than one,
each of the undersigned, agree upon Lender's request to submit to the
jurisdiction of the courts of Los Angeles County, State of California.

CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, including any Financial
Contract whether voluntary or otherwise, whether due or not due, direct or
indirect, determined or undetermined, absolute or contingent, liquidated or
unliquidated, whether Grantor may be liable individually or jointly with others,
whether obligated as guarantor, surety, accommodation party or otherwise, and
whether recovery upon such amounts may be or hereafter may become

 

--------------------------------------------------------------------------------

 

 

barred by any statute of limitations, and whether the obligation to repay such
amounts may be or hereafter may become otherwise unenforceable".

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

Attorneys' Fees; Expenses.  Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this
Agreement.  Lender may hire or pay someone else to help enforce this Agreement,
and Grantor shall pay the costs and expenses of such enforcement.  Costs and
expenses include Lender's reasonable attorneys' fees and legal expenses whether
or not there is a lawsuit, including reasonable attorneys' fees and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals, and any anticipated post-judgment
collection services.  Lender may also recover from Grantor all court,
alternative dispute resolution or other collection costs (including, without
limitation, fees and charges of collection agencies) actually incurred by
Lender.

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Governing Law.  With respect to procedural matters related to the perfection and
enforcement of Lender's rights against the Collateral, this Agreement will be
governed by federal law applicable to Lender and to the extent not preempted by
federal law, the laws of the State of Delaware.  In all other respects, this
Agreement will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of California without
regard to its conflicts of law provisions.   However, if there ever is a
question about whether any provision of this Agreement is valid or enforceable,
the provision that is questioned will be governed by whichever state or federal
law would find the provision to be valid and enforceable.  The loan transaction
that is evidenced by the Note and this Agreement has been applied for,
considered, approved and made, and all necessary loan documents have been
accepted by Lender in the State of California.

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantor's obligations as to any future transactions.  Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this
Agreement.  Any party may change its address for notices under this Agreement by
giving formal written notice to the other parties, specifying that the purpose
of the notice is to change the party's address.  For notice purposes, Grantor
agrees to keep Lender informed at all times of Grantor's current
address.  Unless otherwise provided or required by law, if there is more than
one Grantor, any notice given by Lender to any Grantor is deemed to be notice
given to all Grantors.

Power of Attorney.  Grantor hereby appoints Lender as Grantor's irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties.  Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement.  Grantor will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender's security interest in the Collateral.

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

Successors and Assigns.  Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Collateral becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness.

Survival of Representations and Warranties.  All representations, warranties,
and agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor's Indebtedness shall be paid in
full.

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

Waive Jury.  To the extent permitted by applicable law, all parties to this
Agreement hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by any party against any other party.

Oral Agreements Not Effective. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any

 

--------------------------------------------------------------------------------

 

 

Lender approval process stated above.  Borrower acknowledges and agrees that
Borrower shall be responsible for its own actions, including any detrimental
reliance on any oral statements, negotiations, agreements or understandings
between the parties and that Lender shall not be liable for any possible claims,
counterclaims, demands, actions, causes of action, damages, costs, expenses and
liability whatsoever, known or unknown, anticipated or unanticipated, suspected
or unsuspected, at law or in equity, originating in whole or in part in
connection with any oral statements, negotiations, agreements or understandings
between the parties which the Borrower may now or hereafter claim against the
Lender.  Neither this Note or Agreement nor any other Related Document, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this section.  Lender may from time to time,
(a) enter into with Borrower written amendments, supplements or modifications
hereto and to the Related Documents or (b) waive, on such terms and conditions
as Lender may specify in such instrument, any of the requirements of this Note
or Agreement or the Related Documents or any Event Default and its consequences,
if, but only if, such amendment, supplement, modification or waiver is (i)
expressly stated in writing, (ii) duly approved and authorized by an appropriate
decision making committee of Lender on such terms and conditions as such
committee shall deem necessary or appropriate in the committee’s sole and
absolute opinion and judgment and (iii) executed by an authorized officer of
Lender.  Then such amendment, supplement, modification or waiver shall be
effective only in the specific instance and specific purpose for which given.

Judicial Reference. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Court for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.

Additional Related Documents. “Related Documents” shall also include all
agreements and instruments executed by Borrower in connection with prior
indebtedness by Borrower to Lender which, by the terms of such agreements and/or
instruments, apply to all or part of Borrower’s underlying obligations of this
Indebtedness and/or applies to all future indebtedness of Borrower to Lender.

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code: 

Agreement.  The word "Agreement" means this Commercial Security Agreement, as
this Commercial Security Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Security
Agreement from time to time. 

Borrower.  The word "Borrower" means International Medication Systems, Limited
and includes all co-signers and co-makers signing the Note and all their
successors and assigns.

Collateral.  The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.

Default.  The word "Default" means the Default set forth in this Agreement in
the section titled "Default". 

Environmental Laws.  The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Agreement in the default section of this Agreement.

Grantor.  The word "Grantor" means International Medication Systems, Limited. 

Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

Guaranty.  The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

Hazardous Substances.  The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

Indebtedness.  The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest

 

--------------------------------------------------------------------------------

 

 

together with all other indebtedness and costs and expenses for which Grantor is
responsible under this Agreement or under any of the Related Documents.

Lender.  The word "Lender" means East West Bank, its successors and assigns. 

Note.  The word "Note" means the Note dated January 8, 2019 and executed by
International Medication Systems, Limited in the principal amount of
$10,000,000.00, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for the note or credit
agreement.

Property.  The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.

Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED JANUARY 8, 2019.

 THIS AGREEMENT IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT
IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

 

GRANTOR:

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

(Seal)

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

COMMERCIAL SECURITY AGREEMENT

 

Borrower:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

El Monte, CA  91731

 

 

 

 

 

 

 

Guarantor:

Amphastar Pharmaceuticals, Inc.

 

 

 

 

 

11570 6th Street

 

 

 

 

 

Rancho Cucamonga, CA  91730

 

 

 

 

 

THIS COMMERCIAL SECURITY AGREEMENT dated January 8, 2019, is made and executed
among Amphastar Pharmaceuticals, Inc. ("Grantor"); International Medication
Systems, Limited ("Borrower"); and East West Bank ("Lender").

GRANT OF SECURITY INTEREST.  For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.

COLLATERAL DESCRIPTION.  The word "Collateral" as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantor is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:

All Equipment (purchase money); whether any of the foregoing is owned now or
acquired later; all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and accounts proceeds).

All inventory, equipment, accounts (including but not limited to all
health-care-insurance receivables), chattel paper, instruments (including but
not limited to all promissory notes), letter-of-credit rights, letters of
credit, documents, deposit accounts, investment property, money, other rights to
payment and performance, and general intangibles (including but not limited to
all software and all payment intangibles); all oil, gas and other minerals
before extraction; all oil, gas, other minerals and accounts constituting
as-extracted collateral; all fixtures; all timber to be cut; all attachments,
accessions, accessories, fittings, increases, tools, parts, repairs, supplies,
and commingled goods relating to the foregoing property, and all additions,
replacements of and substitutions for all or any part of the foregoing property;
all insurance refunds relating to the foregoing property; all good will relating
to the foregoing property; all records and data and embedded software relating
to the foregoing property, and all equipment, inventory and software to utilize,
create, maintain and process any such records and data on electronic media; and
all supporting obligations relating to the foregoing property; all whether now
existing or hereafter arising, whether now owned or hereafter acquired or
whether now or hereafter subject to any rights in the foregoing property; and
all products and proceeds (including but not limited to all insurance payments)
of or relating to the foregoing property.

In addition, the word "Collateral" also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:

(A)  All accessions, attachments, accessories, tools, parts, supplies,
replacements of and additions to any of the collateral described herein, whether
added now or later.

(B)  All products and produce of any of the property described in this
Collateral section.

(C)  All accounts, general intangibles, instruments, rents, monies, payments,
and all other rights, arising out of a sale, lease, consignment or other
disposition of any of the property described in this Collateral section.

(D)  All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section, and sums due from a third party who has damaged or destroyed the
Collateral or from that party's insurer, whether due to judgment, settlement or
other process.

(E)  All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor's right, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.

 

CROSS-COLLATERALIZATION.  In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of either Grantor or
Borrower to Lender, or any one or more of them, as well as all claims by Lender
against Borrower and Grantor or any one or more of them, whether now existing or
hereafter arising, whether related or unrelated to the purpose of the Note,
whether voluntary or otherwise, whether due or not due, direct or indirect,
determined or undetermined, absolute or contingent, liquidated or unliquidated,
whether Borrower or Grantor may be liable individually or jointly with others,
whether obligated as guarantor, surety, accommodation party or otherwise, and
whether recovery upon such amounts may be or hereafter may become barred by any
statute of limitations, and whether the obligation to repay such amounts may be
or hereafter may become otherwise unenforceable.

BORROWER'S WAIVERS AND RESPONSIBILITIES.  Except as otherwise required under
this Agreement or by applicable law,  (A)  Borrower agrees that Lender need not
tell Borrower about any action or inaction Lender takes in connection with this
Agreement;  (B)  Borrower assumes the responsibility for being and keeping
informed about the Collateral; and  (C)  Borrower waives any defenses that may
arise because of any action or inaction of Lender, including without limitation
any failure of Lender to realize upon the Collateral or any delay by Lender in
realizing upon the Collateral; and Borrower agrees to remain liable under the
Note no matter what action Lender takes or fails to take under this Agreement.



 

--------------------------------------------------------------------------------

 

 

GRANTOR'S REPRESENTATIONS AND WARRANTIES.  Grantor warrants that:  (A)  this
Agreement is executed at Borrower's request and not at the request of
Lender;  (B)  Grantor has the full right, power and authority to enter into this
Agreement and to pledge the Collateral to Lender;  (C)  Grantor has established
adequate means of obtaining from Borrower on a continuing basis information
about Borrower's financial condition; and  (D)  Lender has made no
representation to Grantor about Borrower or Borrower's creditworthiness.

GRANTOR'S WAIVERS.  Grantor waives all requirements of presentment, protest,
demand, and notice of dishonor or non-payment to Borrower or Grantor, or any
other party to the Indebtedness or the Collateral.  Lender may do any of the
following with respect to any obligation of any Borrower, without first
obtaining the consent of Grantor:  (A)  grant any extension of time for any
payment,  (B)  grant any renewal,  (C)  permit any modification of payment terms
or other terms, or  (D)  exchange or release any Collateral or other
security.  No such act or failure to act shall affect Lender's rights against
Grantor or the Collateral.

GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL.  With
respect to the Collateral, Grantor represents and promises to Lender that:

Perfection of Security Interest.  Grantor agrees to take whatever actions are
requested by Lender to perfect and continue Lender's security interest in the
Collateral.  Upon request of Lender, Grantor will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Grantor will
note Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender.  This is a continuing Security
Agreement and will continue in effect even though all or any part of the
Indebtedness is paid in full and even though for a period of time Borrower may
not be indebted to Lender.

Notices to Lender.  Grantor will promptly notify Lender in writing at Lender's
address shown above (or such other addresses as Lender may designate from time
to time) prior to any  (1)  change in Grantor's name;  (2)  change in Grantor's
assumed business name(s);  (3)  change in the management of the Corporation
Grantor;  (4)  change in the authorized signer(s);  (5)  change in Grantor's
principal office address;  (6)  change in Grantor's state of
organization;  (7)  conversion of Grantor to a new or different type of business
entity; or  (8)  change in any other aspect of Grantor that directly or
indirectly relates to any agreements between Grantor and Lender.  No change in
Grantor's name or state of organization will take effect until after Lender has
received notice.

No Violation.  The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

Enforceability of Collateral.  To the extent the Collateral consists of
accounts, chattel paper, or general intangibles, as defined by the Uniform
Commercial Code, the Collateral is enforceable in accordance with its terms, is
genuine, and fully complies with all applicable laws and regulations concerning
form, content and manner of preparation and execution, and all persons appearing
to be obligated on the Collateral have authority and capacity to contract and
are in fact obligated as they appear to be on the Collateral.  There shall be no
setoffs or counterclaims against any of the Collateral, and no agreement shall
have been made under which any deductions or discounts may be claimed concerning
the Collateral except those disclosed to Lender in writing.

Location of the Collateral.  Except in the ordinary course of Grantor's
business, Grantor agrees to keep the Collateral at Grantor's address shown above
or at such other locations as are acceptable to Lender.  Upon Lender's request,
Grantor will deliver to Lender in form satisfactory to Lender a schedule of real
properties and Collateral locations relating to Grantor's operations, including
without limitation the following:  (1)  all real property Grantor owns or is
purchasing;  (2)   all real property Grantor is renting or leasing;  (3)  all
storage facilities Grantor owns, rents, leases, or uses; and  (4)  all other
properties where Collateral is or may be located.

Removal of the Collateral.  Except in the ordinary course of Grantor's
business,  Grantor shall not remove the Collateral from its existing location
without Lender's prior written consent.  To the extent that the Collateral
consists of vehicles, or other titled property, Grantor shall not take or permit
any action which would require application for certificates of title for the
vehicles outside the State of Delaware, without Lender's prior written
consent.  Grantor shall, whenever requested, advise Lender of the exact location
of the Collateral. 

Transactions Involving Collateral.  Except for inventory sold or accounts
collected in the ordinary course of Grantor's business, or as otherwise provided
for in this Agreement, Grantor shall not sell, offer to sell, or otherwise
transfer or dispose of the Collateral.  Grantor shall not pledge, mortgage,
encumber or otherwise permit the Collateral to be subject to any lien, security
interest, encumbrance, or charge, other than the security interest provided for
in this Agreement, without the prior written consent of Lender.  This includes
security interests even if junior in right to the security interests granted
under this Agreement.  Unless waived by Lender, all proceeds from any
disposition of the Collateral (for whatever reason) shall be held in trust for
Lender and shall not be commingled with any other funds; provided however, this
requirement shall not constitute consent by Lender to any sale or other
disposition.  Upon receipt, Grantor shall immediately deliver any such proceeds
to Lender.

Title.  Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement.  No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented.  Grantor shall defend Lender's rights in the Collateral
against the claims and demands of all other persons.

Repairs and Maintenance.  Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect.  Grantor further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.

Inspection of Collateral.  Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.

Taxes, Assessments and Liens.  Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
other Related Documents.  Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized in Lender's sole opinion.  If the Collateral
is subjected to a lien which is not discharged within fifteen (15) days, Grantor
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, reasonable attorneys' fees or
other charges that could accrue as a result of foreclosure or sale of the
Collateral.  In any contest Grantor shall defend itself and Lender and shall
satisfy any final adverse judgment before enforcement against the
Collateral.  Grantor shall name Lender as an additional obligee under any surety
bond furnished in the contest proceedings.  Grantor further agrees to furnish
Lender with evidence that such taxes, assessments, and governmental and other
charges have been paid in full and

 

--------------------------------------------------------------------------------

 

 

in a timely manner.  Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized.

Compliance with Governmental Requirements.  Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral, including all laws or regulations relating to the undue
erosion of highly-erodible land or relating to the conversion of wetlands for
the production of an agricultural product or commodity.  Grantor may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Lender's interest in
the Collateral, in Lender's opinion, is not jeopardized.

Hazardous Substances.  Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of any Hazardous Substance.  The representations and warranties
contained herein are based on Grantor's due diligence in investigating the
Collateral for Hazardous Substances.  Grantor hereby  (1)  releases and waives
any future claims against Lender for indemnity or contribution in the event
Grantor becomes liable for cleanup or other costs under any Environmental Laws,
and  (2)  agrees to indemnify, defend, and hold harmless Lender against any and
all claims and losses resulting from a breach of this provision of this
Agreement.  This obligation to indemnify and defend shall survive the payment of
the Indebtedness and the satisfaction of this Agreement.

Maintenance of Casualty Insurance.  Grantor shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to
Lender.  Grantor, upon request of Lender, will deliver to Lender from time to
time the policies or certificates of insurance in form satisfactory to Lender,
including stipulations that coverages will not be cancelled or diminished
without at least thirty (30) days' prior written notice to Lender and not
including any disclaimer of the insurer's liability for failure to give such a
notice.  Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Grantor or any other person.  In connection with all policies
covering assets in which Lender holds or is offered a security interest, Grantor
will provide Lender with such loss payable or other endorsements as Lender may
require.  If Grantor at any time fails to obtain or maintain any insurance as
required under this Agreement, Lender may (but shall not be obligated to) obtain
such insurance as Lender deems appropriate, including if Lender so chooses
"single interest insurance," which will cover only Lender's interest in the
Collateral.

Application of Insurance Proceeds.  Grantor shall promptly notify Lender of any
loss or damage to the Collateral if the estimated cost of repair or replacement
exceeds $10,000.00, whether or not such casualty or loss is covered by
insurance.  Lender may make proof of loss if Grantor fails to do so within
fifteen (15) days of the casualty.  All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Lender as part
of the Collateral.  If Lender consents to repair or replacement of the damaged
or destroyed Collateral, Lender shall, upon satisfactory proof of
expenditure,  pay or reimburse Grantor from the proceeds for the reasonable cost
of repair or restoration.  If Lender does not consent to repair or replacement
of the Collateral, Lender shall retain a sufficient amount of the proceeds to
pay all of the Indebtedness, and shall pay the balance to Grantor.  Any proceeds
which have not been disbursed within six (6) months after their receipt and
which Grantor has not committed to the repair or restoration of the Collateral
shall be used to prepay the Indebtedness.

Insurance Reserves.  Lender may require Grantor to maintain with Lender reserves
for payment of insurance premiums, which reserves shall be created by monthly
payments from Grantor of a sum estimated by Lender to be sufficient to produce,
at least fifteen (15) days before the premium due date, amounts at least equal
to the insurance premiums to be paid.  If fifteen (15) days before payment is
due, the reserve funds are insufficient, Grantor shall upon demand pay any
deficiency to Lender.  The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest-bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Grantor as
they become due.  Lender does not hold the reserve funds in trust for Grantor,
and Lender is not the agent of Grantor for payment of the insurance premiums
required to be paid by Grantor.  The responsibility for the payment of premiums
shall remain Grantor's sole responsibility.

Insurance Reports.  Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request including the following:  (1)  the name of the
insurer;  (2)  the risks insured;  (3)  the amount of the policy;  (4)  the
property insured;  (5)  the then current value on the basis of which insurance
has been obtained and the manner of determining that value; and  (6)  the
expiration date of the policy.  In addition, Grantor shall upon request by
Lender (however not more often than annually) have an independent appraiser
satisfactory to Lender determine, as applicable, the cash value or replacement
cost of the Collateral.

Financing Statements.  Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest.  At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property.  Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs.  Grantor
irrevocably appoints Lender to execute documents necessary to transfer title if
there is a default.  Lender may file a copy of this Agreement as a financing
statement.

GRANTOR'S RIGHT TO POSSESSION.  Until default, Grantor may have possession of
the tangible personal property and beneficial use of all the Collateral and may
use it in any lawful manner not inconsistent with this Agreement or the Related
Documents, provided that Grantor's right to possession and beneficial use shall
not apply to any Collateral where possession of the Collateral by Lender is
required by law to perfect Lender's security interest in such Collateral.  If
Lender at any time has possession of any Collateral, whether before or after an
Event of Default, Lender shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral if Lender takes such action for
that purpose as Grantor shall request or as Lender, in Lender's sole discretion,
shall deem appropriate under the circumstances, but failure to honor any request
by Grantor shall not of itself be deemed to be a failure to exercise reasonable
care.  Lender shall not be required to take any steps necessary to preserve any
rights in the Collateral against prior parties, nor to protect, preserve or
maintain any security interest given to secure the Indebtedness.

LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor.  All such expenses will become a
part of the Indebtedness and, at Lender's option, will  (A)  be payable on
demand;  (B)  be added to the balance of the Note and be apportioned among and
be payable with any installment payments to become due during either  (1)  the
term of any applicable insurance policy; or  (2)  the remaining term of the
Note; or  (C)  be treated as a balloon payment which will be due and

 

--------------------------------------------------------------------------------

 

 

payable at the Note's maturity.  The Agreement also will secure payment of these
amounts.  Such right shall be in addition to all other rights and remedies to
which Lender may be entitled upon Default.

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default.  Borrower fails to make any payment when due under the
Indebtedness.

Other Defaults.  Borrower or Grantor fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Agreement or in
any of the Related Documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower or Grantor.

Default in Favor of Third Parties.  Borrower, any guarantor or Grantor defaults
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower's, any guarantor's or Grantor's property
or ability to perform their respective obligations under this Agreement or any
of the Related Documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or Grantor or on Borrower's or Grantor's behalf under this
Agreement or the Related Documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Insolvency.  The dissolution or termination of Borrower's or Grantor's existence
as a going business, the insolvency of Borrower or Grantor, the appointment of a
receiver for any part of Borrower's or Grantor's property, any assignment for
the benefit of creditors, any type of creditor workout, or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against Borrower or
Grantor.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or Grantor or by any governmental
agency against any collateral securing the Indebtedness.  This includes a
garnishment of any of Borrower's or Grantor's accounts, including deposit
accounts, with Lender.  However, this Event of Default shall not apply if there
is a good faith dispute by Borrower or Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower or Grantor gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or Guarantor dies or becomes
incompetent or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Adverse Change.  A material adverse change occurs in Borrower's or Grantor's
financial condition, or Lender believes the prospect of payment or performance
of the Indebtedness is impaired.

Cure Provisions.  If any default, other than a default in payment, is curable
and if Grantor has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured if
Grantor, after Lender sends written notice to Borrower demanding cure of such
default:  (1)  cures the default within fifteen (15) days; or  (2)  if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Delaware Uniform Commercial Code.  In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:

Accelerate Indebtedness.  Lender may declare the entire Indebtedness, including
any prepayment penalty which Borrower would be required to pay, immediately due
and payable, without notice of any kind to Borrower or Grantor.

Assemble Collateral.  Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral.  Lender may require Grantor to assemble
the Collateral and make it available to Lender at a place to be designated by
Lender.  Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral.  If the Collateral contains
other goods not covered by this Agreement at the time of repossession, Grantor
agrees Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantor after repossession.

Sell the Collateral.  Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender's own name or
that of Grantor.  Lender may sell the Collateral at public auction or private
sale.  Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made.  However, no notice need be provided to any
person who, after Event of Default occurs, enters into and authenticates an
agreement waiving that person's right to notification of sale.  The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition.  All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Indebtedness secured by this Agreement and shall be
payable on demand, with interest at the Note rate from date of expenditure until
repaid.

Appoint Receiver.  Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness.  The receiver
may serve without bond if permitted by law.  Lender's right to the appointment
of a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Indebtedness by a substantial amount.  Employment by Lender shall
not disqualify a person from serving as a receiver.

Collect Revenues, Apply Accounts.  Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the
Collateral.  Lender may at any time in Lender's discretion transfer any
Collateral into Lender's own name or that of Lender's nominee and receive the
payments, rents, income, and revenues therefrom and hold the same as security
for the Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine.  Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments,

 

--------------------------------------------------------------------------------

 

 

chattel paper, choses in action, or similar property, Lender may demand,
collect, receipt for, settle, compromise, adjust, sue for, foreclose, or realize
on the Collateral as Lender may determine, whether or not Indebtedness or
Collateral is then due.  For these purposes, Lender may, on behalf of and in the
name of Grantor, receive, open and dispose of mail addressed to Grantor; change
any address to which mail and payments are to be sent; and endorse notes,
checks, drafts, money orders, documents of title, instruments and items
pertaining to payment, shipment, or storage of any Collateral.  To facilitate
collection, Lender may notify account debtors and obligors on any Collateral to
make payments directly to Lender.

Obtain Deficiency.  If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Borrower for any deficiency remaining on
the Indebtedness due to Lender after application of all amounts received from
the exercise of the rights provided in this Agreement.  Borrower shall be liable
for a deficiency even if the transaction described in this subsection is a sale
of accounts or chattel paper. 

Other Rights and Remedies.  Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time.  In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity, or
otherwise.

Election of Remedies.  Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently.  Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

FINANCIAL CONTRACT. The words "Financial Contract" mean (1) an agreement
(including terms and conditions incorporated by reference therein) which is a
rate swap agreement, basis swap, forward rate agreement, commodity swap,
commodity option, equity or equity index swap, bond option, interest rate
option, foreign exchange agreement, rate cap agreement, rate floor agreement,
rate collar agreement, currency swap agreement, cross-currency rate swap
agreement, currency option, any other similar agreement (including any option to
enter into any of the foregoing); or (2) any combination of the foregoing.

CHOICE OF VENUE. If there is a lawsuit, the undersigned, and if more than one,
each of the undersigned, agree upon Lender's request to submit to the
jurisdiction of the courts of Los Angeles County, State of California.

CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, including any Financial
Contract whether voluntary or otherwise, whether due or not due, direct or
indirect, determined or undetermined, absolute or contingent, liquidated or
unliquidated, whether Grantor may be liable individually or jointly with others,
whether obligated as guarantor, surety, accommodation party or otherwise, and
whether recovery upon such amounts may be or hereafter may become barred by any
statute of limitations, and whether the obligation to repay such amounts may be
or hereafter may become otherwise unenforceable".

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

Attorneys' Fees; Expenses.  Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this
Agreement.  Lender may hire or pay someone else to help enforce this Agreement,
and Grantor shall pay the costs and expenses of such enforcement.  Costs and
expenses include Lender's reasonable attorneys' fees and legal expenses whether
or not there is a lawsuit, including reasonable attorneys' fees and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals, and any anticipated post-judgment
collection services.  Lender may also recover from Grantor all court,
alternative dispute resolution or other collection costs (including, without
limitation, fees and charges of collection agencies) actually incurred by
Lender.

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Governing Law.  With respect to procedural matters related to the perfection and
enforcement of Lender's rights against the Collateral, this Agreement will be
governed by federal law applicable to Lender and to the extent not preempted by
federal law, the laws of the State of Delaware.  In all other respects, this
Agreement will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of California without
regard to its conflicts of law provisions.   However, if there ever is a
question about whether any provision of this Agreement is valid or enforceable,
the provision that is questioned will be governed by whichever state or federal
law would find the provision to be valid and enforceable.  The loan transaction
that is evidenced by the Note and this Agreement has been applied for,
considered, approved and made, and all necessary loan documents have been
accepted by Lender in the State of California.

Joint and Several Liability.  All obligations of Borrower and Grantor under this
Agreement shall be joint and several, and all references to Grantor shall mean
each and every Grantor, and all references to Borrower shall mean each and every
Borrower.  This means that each Borrower and Grantor signing below is
responsible for all obligations in this Agreement.  Where any one or more of the
parties is a corporation, partnership, limited liability company or similar
entity, it is not necessary for Lender to inquire into the powers of any of the
officers, directors, partners, members, or other agents acting or purporting to
act on the entity's behalf, and any obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed under this Agreement.

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantor's obligations as to any future transactions.  Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when

 

--------------------------------------------------------------------------------

 

 

deposited in the United States mail, as first class, certified or registered
mail postage prepaid, directed to the addresses shown near the beginning of this
Agreement.  Any party may change its address for notices under this Agreement by
giving formal written notice to the other parties, specifying that the purpose
of the notice is to change the party's address.  For notice purposes, Grantor
agrees to keep Lender informed at all times of Grantor's current
address.  Unless otherwise provided or required by law, if there is more than
one Grantor, any notice given by Lender to any Grantor is deemed to be notice
given to all Grantors.

Power of Attorney.  Grantor hereby appoints Lender as Grantor's irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties.  Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement.  Grantor will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender's security interest in the Collateral.

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

Successors and Assigns.  Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Collateral becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness.

Survival of Representations and Warranties.  All representations, warranties,
and agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full.

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

Waive Jury.  To the extent permitted by applicable law, all parties to this
Agreement hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by any party against any other party.

Oral Agreements Not Effective. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any Lender approval process
stated above.  Borrower acknowledges and agrees that Borrower shall be
responsible for its own actions, including any detrimental reliance on any oral
statements, negotiations, agreements or understandings between the parties and
that Lender shall not be liable for any possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part in connection with any oral
statements, negotiations, agreements or understandings between the parties which
the Borrower may now or hereafter claim against the Lender.  Neither this Note
or Agreement nor any other Related Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this section.  Lender may from time to time, (a) enter into with Borrower
written amendments, supplements or modifications hereto and to the Related
Documents or (b) waive, on such terms and conditions as Lender may specify in
such instrument, any of the requirements of this Note or Agreement or the
Related Documents or any Event Default and its consequences, if, but only if,
such amendment, supplement, modification or waiver is (i) expressly stated in
writing, (ii) duly approved and authorized by an appropriate decision making
committee of Lender on such terms and conditions as such committee shall deem
necessary or appropriate in the committee’s sole and absolute opinion and
judgment and (iii) executed by an authorized officer of Lender.  Then such
amendment, supplement, modification or waiver shall be effective only in the
specific instance and specific purpose for which given.

Judicial Reference. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Court for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.



 

--------------------------------------------------------------------------------

 

 

Additional Related Documents. “Related Documents” shall also include all
agreements and instruments executed by Borrower in connection with prior
indebtedness by Borrower to Lender which, by the terms of such agreements and/or
instruments, apply to all or part of Borrower’s underlying obligations of this
Indebtedness and/or applies to all future indebtedness of Borrower to Lender.

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code: 

Agreement.  The word "Agreement" means this Commercial Security Agreement, as
this Commercial Security Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Security
Agreement from time to time. 

Borrower.  The word "Borrower" means International Medication Systems, Limited
and includes all co-signers and co-makers signing the Note and all their
successors and assigns.

Collateral.  The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.

Default.  The word "Default" means the Default set forth in this Agreement in
the section titled "Default". 

Environmental Laws.  The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Agreement in the default section of this Agreement.

Grantor.  The word "Grantor" means Amphastar Pharmaceuticals, Inc.. 

Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

Guaranty.  The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

Hazardous Substances.  The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

Indebtedness.  The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.  Specifically,
without limitation, Indebtedness includes all amounts that may be indirectly
secured by the Cross-Collateralization provision of this Agreement.

Lender.  The word "Lender" means East West Bank, its successors and assigns. 

Note.  The word "Note" means the Note dated January 8, 2019 and executed by
International Medication Systems, Limited in the principal amount of
$10,000,000.00, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for the note or credit
agreement.

Property.  The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.

Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

BORROWER AND GRANTOR HAVE READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
COMMERCIAL SECURITY AGREEMENT AND AGREE TO ITS TERMS. THIS AGREEMENT IS DATED
JANUARY 8, 2019.

 THIS AGREEMENT IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT
IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

 



 

--------------------------------------------------------------------------------

 

 

 

GRANTOR:

 

AMPHASTAR PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of Amphastar Pharmaceuticals, Inc.

 

(Seal)

 

 

BORROWER:

 

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

(Seal)

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

AGREEMENT TO PROVIDE INSURANCE

 

Borrower:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

El Monte, CA  91731

 

 

 

 

 

 

 

Guarantor:

Amphastar Pharmaceuticals, Inc.

 

 

 

 

 

11570 6th Street

 

 

 

 

 

Rancho Cucamonga, CA  91730

 

 

 

 

INSURANCE REQUIREMENTS.  Grantor, Amphastar Pharmaceuticals, Inc. ("Grantor"),
understands that insurance coverage is required in connection with the extending
of a loan or the providing of other financial accommodations to International
Medication Systems, Limited ("Borrower") by Lender.  These requirements are set
forth in the security documents for the loan.  The following minimum insurance
coverages must be provided on the following described collateral (the
"Collateral"): 

 

 

 

Collateral:

All Equipment (purchase money); whether any of the foregoing is owned now or
acquired later; all accessories, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and accounts proceeds).

 

All inventory, equipment, accounts (including but not limited to all
health-care-insurance receivables), chattel paper, instruments (including but
not limited to all promissory notes), letter-of-credit rights, letters of
credit, documents, deposit accounts, investment property, money, other rights to
payment and performance, and general intangibles (including but not limited to
all software and all payment intangibles); all oil, gas and other minerals
before extraction; all oil, gas, other minerals and accounts constituting
as-extracted collateral; all fixtures; all timber to be cut; all attachments,
accessions, accessories, fittings, increases, tools, parts, repairs, supplies,
and commingled goods relating to the foregoing property, and all additions,
replacements of and substitutions for all or any part of the foregoing property;
all insurance funds relating to the foregoing property; all goods will relating
to the foregoing property; all records and data and embedded software relating
to the foregoing property, and all equipment, inventory and software to utilize,
create, maintain and process and such records and data on electronic media; and
all supporting obligations relating to the foregoing property; all whether now
existing or hereafter arising, whether now owned or hereafter acquired or
whether now or hereafter subject to any rights in the foregoing property; and
all products and proceeds (including but not limited to all insurance payments)
of or relating to the foregoing property..

 

Type:  All risks, including fire, theft and liability.

 

Amount:  Full Insurable Value.

 

Basis:  Replacement value.

 

Endorsements:  Lender loss payable clause with stipulation that coverage will
not be cancelled or diminished without a minimum of 30 days prior written notice
to Lender.

 

Comments:  Lender's Loss Payable Endorsement to read:  East West Bank, its
successors and/or assigns, at P.O. Box 60021, City of Industry, CA 91716-0021

 

Loan No. as indicated on your Note to be listed on the Policy.

 

Latest Delivery Date:  By the loan closing date.

 

INSURANCE COMPANY.  Grantor may obtain insurance from any insurance company
Grantor may choose that is reasonably acceptable to Lender.  Grantor understands
that credit may not be denied solely because insurance was not purchased through
Lender.

INSURANCE MAILING ADDRESS.  All documents and other materials relating to
insurance for this loan should be mailed, delivered or directed to the following
address: 

East West Bank

Loan Service Department - Insurance

P.O. Box 60021

City of Industry, CA  91716-0021

FAILURE TO PROVIDE INSURANCE.  Grantor agrees to deliver to Lender, on the
latest delivery date stated above, proof of the required insurance as provided
above, with an effective date of January 8, 2019, or earlier.  Grantor
acknowledges and agrees that if Grantor fails to provide any required insurance
or fails to continue such insurance in force, Lender may do so at Grantor's
expense as provided in the applicable security document.  The cost of any such
insurance, at the option of Lender, shall be added to the indebtedness as
provided in the security document.  GRANTOR ACKNOWLEDGES THAT IF LENDER SO
PURCHASES ANY SUCH INSURANCE, THE INSURANCE WILL PROVIDE LIMITED PROTECTION
AGAINST PHYSICAL DAMAGE TO THE COLLATERAL, UP TO AN AMOUNT EQUAL TO THE LESSER
OF (1) THE UNPAID BALANCE OF THE DEBT, EXCLUDING ANY UNEARNED FINANCE CHARGES,
OR (2) THE VALUE OF THE COLLATERAL; HOWEVER, GRANTOR'S EQUITY IN THE COLLATERAL
MAY NOT BE INSURED.  IN ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC
LIABILITY OR PROPERTY DAMAGE INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS
OF ANY FINANCIAL RESPONSIBILITY LAWS.

AUTHORIZATION.  For purposes of insurance coverage on the Collateral, Grantor
authorizes Lender to provide to any person (including any insurance agent or
company) all information Lender deems appropriate, whether regarding the
Collateral, the loan or other financial accommodations, or both. 

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE
INSURANCE AND AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED JANUARY 8, 2019.





 

--------------------------------------------------------------------------------

 

 

GRANTOR:

AMPHASTAR PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of Amphastar Pharmaceuticals, Inc.

 

 

FOR LENDER USE ONLY

INSURANCE VERIFICATION

 

 

 

DATE:  __________________________

 

PHONE

 

 

__________________________________

AGENT'S NAME:  _______________________________

AGENCY:  _______________________________________________

ADDRESS:  ______________________________________________________________________

INSURANCE COMPANY:  _______________________________________________

POLICY NUMBER:  _______________________

EFFECTIVE DATES:
______________________________________________________________________

COMMENTS:  ______________________________________________________________________

 





 

--------------------------------------------------------------------------------

 

 

 

 

AGREEMENT TO PROVIDE INSURANCE

 

Grantor:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

 

El Monte, CA  91731

 

INSURANCE REQUIREMENTS.  Grantor, International Medication Systems, Limited
("Grantor"), understands that insurance coverage is required in connection with
the extending of a loan or the providing of other financial accommodations to
Grantor by Lender.  These requirements are set forth in the security documents
for the loan.  The following minimum insurance coverages must be provided on the
following described collateral (the "Collateral"): 

 

 

 

Collateral:

All inventory, equipments and general intangibles.

 

Type:  All risks, including fire, theft and liability..

 

Amount:  Full Insurable Value.

 

Basis:  Replacement value.

 

Endorsements:  Lender loss payable clause with stipulation that coverage will
not be cancelled or diminished without a minimum of 30 days prior written notice
to Lender.

 

Comments:  Lender's Loss Payable Endorsement to read:  East West Bank, its
successors and/or assigns, at P.O. Box 60021, City of Industry, CA 91716-0021

 

Additional Insurance Requirement. In addition to other insurance requirements
contained in the Loan Documents, Borrower shall carry inventory insurance
coverage and Business Personal Property Insurance Coverage in a minimum amount
of $40,000,000.00.

 

Loan No. as indicated on your Note to be listed on the Policy

 

Latest Delivery Date:  By the loan closing date.

INSURANCE COMPANY.  Grantor may obtain insurance from any insurance company
Grantor may choose that is reasonably acceptable to Lender.  Grantor understands
that credit may not be denied solely because insurance was not purchased through
Lender.

INSURANCE MAILING ADDRESS.  All documents and other materials relating to
insurance for this loan should be mailed, delivered or directed to the following
address: 

East West Bank

Loan Service Department - Insurance

P.O. Box 60021

City of Industry, CA  91716-0021

FAILURE TO PROVIDE INSURANCE.  Grantor agrees to deliver to Lender, on the
latest delivery date stated above, proof of the required insurance as provided
above, with an effective date of January 8, 2019, or earlier.  Grantor
acknowledges and agrees that if Grantor fails to provide any required insurance
or fails to continue such insurance in force, Lender may do so at Grantor's
expense as provided in the applicable security document.  The cost of any such
insurance, at the option of Lender, shall be added to the indebtedness as
provided in the security document.  GRANTOR ACKNOWLEDGES THAT IF LENDER SO
PURCHASES ANY SUCH INSURANCE, THE INSURANCE WILL PROVIDE LIMITED PROTECTION
AGAINST PHYSICAL DAMAGE TO THE COLLATERAL, UP TO AN AMOUNT EQUAL TO THE LESSER
OF (1) THE UNPAID BALANCE OF THE DEBT, EXCLUDING ANY UNEARNED FINANCE CHARGES,
OR (2) THE VALUE OF THE COLLATERAL; HOWEVER, GRANTOR'S EQUITY IN THE COLLATERAL
MAY NOT BE INSURED.  IN ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC
LIABILITY OR PROPERTY DAMAGE INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS
OF ANY FINANCIAL RESPONSIBILITY LAWS.

AUTHORIZATION.  For purposes of insurance coverage on the Collateral, Grantor
authorizes Lender to provide to any person (including any insurance agent or
company) all information Lender deems appropriate, whether regarding the
Collateral, the loan or other financial accommodations, or both. 

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE
INSURANCE AND AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED JANUARY 8, 2019.

GRANTOR:

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

FOR LENDER USE ONLY

INSURANCE VERIFICATION

 

 

 

DATE:  __________________________

 

PHONE

 

 

__________________________________

AGENT'S NAME:  _______________________________

AGENCY:  _______________________________________________

ADDRESS:  ______________________________________________________________________

INSURANCE COMPANY:  _______________________________________________

POLICY NUMBER:  _______________________

EFFECTIVE DATES:
______________________________________________________________________

COMMENTS:  ______________________________________________________________________

 

 





 

--------------------------------------------------------------------------------

 

 

 

DISBURSEMENT REQUEST AND AUTHORIZATION

 

Borrower:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

 

El Monte, CA  91731

 

LOAN TYPE.  This is a Variable Rate Nondisclosable Draw Down Line of Credit Loan
to a Corporation for $10,000,000.00 due on February 1, 2024.

PRIMARY PURPOSE OF LOAN.  The primary purpose of this loan is for:

 

 

 

 

Personal, Family, or Household Purposes or Personal Investment.

X

Business (Including Real Estate Investment).

SPECIFIC PURPOSE.  The specific purpose of this loan is:  Purchase new
equipments.

DISBURSEMENT INSTRUCTIONS.  Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied.  Please disburse the loan proceeds of $10,000,000.00 as follows:

 

 

 

Undisbursed Funds:

$10,000,000.00

 

 

Note Principal:

$10,000,000.00

 

 

CHARGES PAID IN CASH.  Borrower has paid or will pay in cash as agreed the
following charges:

 

 

 

Prepaid Finance Charges Paid in Cash:

$12,500.00

$12,5000.00 Loan fee

 

 

 

Other Charges Paid in Cash:

$300.00

$300.00 UCC Filing Fee

 

 

 

Total Charges Paid in Cash:

$12,800.00

 

 

AUTOMATIC PAYMENTS.  Borrower hereby authorizes Lender automatically to deduct
from Borrower's Demand Deposit - Checking account, numbered 83106203, the amount
of any loan payment.  If the funds in the account are insufficient to cover any
payment, Lender shall not be obligated to advance funds to cover the
payment.  At any time and for any reason, Borrower or Lender may voluntarily
terminate Automatic Payments.

PREPAID INTEREST/LOAN FEE DEDUCTION. Borrower authorizes Lender to deduct the
prepaid interest, fees, charges, and any other  costs and expenses related to
the Loan and charges above from Borrower's checking account number 83106203 with
Lender, all without further consent of Borrower.  Lender is fully entitled to
take such actions even if Borrower gives contrary instructions or demands to
Lender.

REQUEST FOR ADVANCE. All requests for Advances and line pay downs received in
Lender's Loan Service Dept. at 9300 Flair Drive, 6th Floor, El Monte, CA 91731
after 4:00 p.m. will be treated as having been requested on the next succeeding
business day.

Any (1) of the following individuals are authorized to request advances and
authorize payments under this loan, and take all additional actions such
individual(s) may deem necessary or appropriate to implement the provisions of
the documents relating to this loan.  The individuals named below hold the
titles appearing after their respective names, and true specimens of their
signatures appear after their respective names below.

 

 

 

 

Jack  Zhang, CEO

    

/s/JACK ZHANG

 

 

 

Name/Title

 

Signature

 

 

 

William  Peters, CFO

 

/s/WILLIAM PETERS

 

 

 

Name/Title

 

Signature

 

 

 

Jason Shandell, President

 

/s/JASON SHANDELL

 

 

 

Name/Title

 

Signature

 

 

 

Albert Cuadra, Controller

 

/s/ALBERT CUADRA

 

 

 

Name/Title

 

Signature



 

--------------------------------------------------------------------------------

 

 

FINANCIAL CONDITION.  BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER.  THIS
AUTHORIZATION IS DATED JANUARY 8, 2019.

BORROWER:

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

 

 

LaserPro, Ver. 19.1.10.016  Copr. Finastra USA Corporation 1997, 2019.   All
Rights Reserved.   - CA  E:\PROD\LOANDOC\CFI\LPL\I20.FC  TR-29454  PR-161 (M)

 





 

--------------------------------------------------------------------------------

 

 

 

NOTICE OF FINAL AGREEMENT

 

Borrower:

International Medication Systems, Limited

 

Lender:

East West Bank

 

11570 6th Street

 

Loan Servicing Department

 

Rancho Cucamonga, CA  91730

 

9300 Flair Drive, 6th Floor

 

 

 

 

 

El Monte, CA  91731

 

 

BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT:  (A) THE WRITTEN
LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES,  (B) THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND  (C) THE WRITTEN LOAN
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

As used in this Notice, the following terms have the following meanings:

Loan.  The term "Loan" means the following described loan:  a Variable Rate
Nondisclosable Draw Down Line of Credit Loan to a Corporation for $10,000,000.00
due on February 1, 2024.

Loan Agreement.  The term "Loan Agreement" means one or more promises,
promissory notes, agreements, undertakings, security agreements, deeds of trust
or other documents, or commitments, or any combination of those actions or
documents, relating to the Loan, including without limitation the following:

 

LOAN DOCUMENTS

 

 

 

- Corporate Resolution: Amphastar Pharmaceuticals, Inc.

- Corporate Resolution: International Medication Systems, Limited

- Business Loan Agreement

- Promissory Note

- CA Commercial Guaranty:   Amphastar Pharmaceuticals, Inc.

- DE Commercial Security Agreement: Collateral owned by Amphastar
Pharmaceuticals, Inc.

- DE Commercial Security Agreement: Collateral owned by International Medication
Systems, Limited

- DE National UCC Financing Statement (Rev. 04/20/11): Collateral owned by
International Medication Systems, Limited

- DE National UCC Financing Statement (Rev. 04/20/11): Collateral owned by
Amphastar Pharmaceuticals, Inc.

- Agreement to Provide Insurance

- Agreement to Provide Insurance

- Disbursement Request and Authorization

- Notice of Final Agreement

 

 

Parties.  The term "Parties" means East West Bank and any and all entities or
individuals who are obligated to repay the loan or have pledged property as
security for the Loan, including without limitation the following:

 

 

Borrower:

International Medication Systems, Limited

Grantor(s):

International Medication Systems, Limited

Grantor(s):

Amphastar Pharmaceuticals, Inc.

Guarantor 1:

Amphastar Pharmaceuticals, Inc.

Each Party who signs below, other than East West Bank, acknowledges, represents,
and warrants to East West Bank that it has received, read and understood this
Notice of Final Agreement.  This Notice is dated January 8, 2019.





 

--------------------------------------------------------------------------------

 

 

BORROWER:

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of International Medication Systems, Limited

 

 

 

GRANTOR:

AMPHASTAR PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of Amphastar Pharmaceuticals, Inc.

 

 

GUARANTOR:

AMPHASTAR PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/JACK ZHANG

    

 

 

Jack Zhang, Chief Executive Officer of Amphastar Pharmaceuticals, Inc.

 

 

LENDER:

EAST WEST BANK

 

 

 

 

 

 

X

/s/REBECCA LEE

 

 

 

Authorized Signer

 

 

 

LaserPro, Ver. 19.1.10.016  Copr. Finastra USA Corporation 1997, 2019.   All
Rights Reserved.   - CA  E:\PROD\LOANDOC\CFI\LPL\I21.FC  TR-29454  PR-161 (M)

 

 

 

--------------------------------------------------------------------------------